

EXHIBIT 10.1




FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
HAMILTON LANE ADVISORS, L.L.C.


Dated as of March 6, 2017








THE UNITS REPRESENTED BY THIS FOURTH AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS. SUCH UNITS MAY NOT BE
SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE
REGISTRATION UNDER SUCH ACT AND APPLICABLE LAWS OR EXEMPTION THEREFROM, AND
COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY SET FORTH
HEREIN.



--------------------------------------------------------------------------------





 
 
Page
ARTICLE 1.
CONTINUATION OF THE COMPANY
2
1.1
Continuation of the Company
2
1.2
Name
2
1.3
Business of the Company
2
1.4
Location of Principal Place of Business
3
1.5
Ownership of Assets
3
1.6
Fiscal Year
3
1.7
Term
3
1.8
Governing Law
3
 
 
 
ARTICLE 2.
DEFINITIONS
4
2.1
Definitions
4
2.2
Voting of Units Owned by Management LLC
14
2.3
Rules of Interpretation
14
 
 
 
ARTICLE 3.
CAPITALIZATION
14
3.1
Units; Initial Capitalization; Schedule of Members
15
3.2
Reclassifications, Issuances, Redemptions, and Adjustments of Units
16
3.3
Certificates
17
3.4
Adjustments
18
3.5
Authorization and Issuance of Additional Units
18
3.6
Repurchase or Redemption of Class A Common Stock
20
3.7
Changes in Common Stock
20
 
 
 
ARTICLE 4.
CAPITAL; CAPITAL ACCOUNTS
20
4.1
Capital Contributions
20
4.2
No Interest on Capital Contributions
20
4.3
Withdrawal and Return of Capital Contributions
21
4.4
Capital Accounts
21
 
 
 
ARTICLE 5.
ALLOCATION OF NET INCOME AND NET LOSS
21
5.1
Allocations of Net Income and Net Losses
22
5.2
Special Allocations
22
5.3
Allocations for Income Tax Purposes
23
5.4
Tax Withholding and Entity-Level Taxes
24
5.5
Allocations to Transferred Interests
24
 
 
 
ARTICLE 6.
DISTRIBUTIONS
25
6.1
Distributions
25



i

--------------------------------------------------------------------------------





6.2
Successors
25
6.3
Distributions In-Kind
25
6.4
Tax Distributions
25
 
 
 
ARTICLE 7.
BOOKS OF ACCOUNT, RECORDS AND REPORTS, TAXABLE YEAR, TAX MATTERS
26
7.1
Books and Records
26
7.2
Annual Reports
27
7.3
Tax Elections
27
7.4
Taxable Year
27
7.5
Tax Matters Partner
27
 
 
 
ARTICLE 8.
POWERS, RIGHTS AND DUTIES OF THE MEMBERS
28
8.1
Limitations
28
8.2
Liability
28
8.3
Priority
29
8.4
Member Standard of Care
29
 
 
 
ARTICLE 9.
MANAGEMENT
29
9.1
The Managing Member; Delegation of Authority and Duties
29
9.2
Officers
31
9.3
Indemnification of the Managing Member, Officers and Agents
31
9.4
Certain Costs and Expenses
32
9.5
Insurance
33
 
 
 
ARTICLE 10.
TRANSFERS OF INTEREST BY MEMBERS
33
10.1
Restrictions on Transfers of Interests by Members
33
10.2
Transfer of Interest of Members
34
10.3
Further Requirements
36
10.4
Exchange; Take Along, Tag-Along Rights
36
10.5
Automatic Conversion
40
10.6
Consequences of Transfers Generally
40
10.7
Capital Account; Percentage Interest
41
10.8
Additional Filings
41
ARTICLE 11.
RESIGNATION OF MEMBERS; TERMINATION OF COMPANY; LIQUIDATION AND DISTRIBUTION OF
ASSETS
41
11.1
Resignation of Members
41
11.2
Dissolution of the Company
42
11.3
Distribution in Liquidation
43
11.4
Final Reports
44



ii

--------------------------------------------------------------------------------





11.5
Rights of Members
44
11.6
Deficit Restoration
44
11.7
Termination
44
 
 
 
ARTICLE 12.
NOTICES AND CONSENT OF MEMBERS
44
12.1
Notices
44
12.2
Consents and Approvals
45
 
 
 
ARTICLE 13.
AMENDMENT OF AGREEMENT
45
13.1
Amendments
45
13.2
Amendment of Certificate
45
13.3
Power of Attorney
45
 
 
 
ARTICLE 14.
MISCELLANEOUS
46
14.1
Agreement for Further Execution
46
14.2
Governing Law; Jurisdiction
46
14.3
Severability
46
14.4
Entire Agreement
47
14.5
Indulgences, Etc
47
14.6
Binding Nature of Agreement; Assignment
47
14.7
Counterparts
47
14.8
Headings
47
14.9
Number of Days
47
14.1
Interpretation
47
14.11
No Third Party Beneficiaries
48
14.12
Waiver of Partition
48
14.13
Waiver of Judicial Dissolution
48
14.14
Consent to Jurisdiction; Waiver of Trial by Jury
48
14.15
Non-Occurrence of IPO
48





iii

--------------------------------------------------------------------------------




FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF
HAMILTON LANE ADVISORS, L.L.C.
This FOURTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of HAMILTON
LANE ADVISORS, L.L.C. (the “Company”), dated as of March 6, 2017, is adopted,
executed and agreed to, for good and valuable consideration, by and among the
members listed on the Schedule of Members (as defined below), and shall be
effective as of the Effective Time, subject to Section 14.15 below. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in Section 2.1.
RECITALS


WHEREAS, Hamilton Lane Advisors, L.L.C. was originally formed as a Pennsylvania
limited liability company on May 12, 1998 under the Act);
WHEREAS, on December 10, 2003, the Members of the Company at that time entered
into a Second Amended and Restated Operating Agreement of the Company, as
amended by Amendment No. 1 thereto, dated June 30, 2010;
WHEREAS, on February 28, 2012, the Members of the Company at that time entered
into the Third Amended and Restated Operating Agreement of the Company (the
“Third A&R Operating Agreement”);
WHEREAS, Hamilton Lane Incorporated, a Delaware corporation (“HLI”), and the
Company intend to enter into an underwriting agreement (a) to issue and sell to
the several underwriters named therein shares of Class A Common Stock, par value
$0.001 per share, of HLI (the “Class A Common Stock”), (b) to make a public
offering of those shares of Class A Common Stock ((a) and (b), collectively, the
“IPO”), and (c) to contribute the proceeds of the IPO to the Company in exchange
for newly-issued Class A Interests of the Company;
WHEREAS, in connection with the IPO, the current Members of the Company desire
to amend and restate the Third A&R Operating Agreement to be effective from and
after the Effective Time, and to, among other things:
(i)    provide for the contribution of the proceeds of the IPO to the Company;
(ii)    designate HLI as the sole manager of the Company (the “Managing
Member”);
(iii)    create a class of Units designated as Class A Units and issue those
Units to HLI in consideration of the contribution by HLI of the net proceeds of
the IPO to the Company, less amounts used to fund the purchases described in
clause (vii) below;


1

--------------------------------------------------------------------------------



(iv)    reclassify the Company’s existing Class A Interests and Class C
Interests (each as defined in the Third A&R Operating Agreement) as Class B and
Class C Units, respectively;
(v)    adjust the numbers of reclassified Class B and Class C Units by the
operation of the Conversion Ratio as set forth in Section 3.2 below;
(vi)    redeem and cancel any fractional Class B or Class C Units created by
application of the Conversion Ratio, for cash using a portion of the proceeds
from the IPO;
(vii)    cause the Managing Member to purchase from each of the Members whose
names are set forth on Annex A the respective numbers of Class B and Class C
Units set forth thereon;
(viii)    change and reclassify any Class B or Class C Units acquired by the
Managing Member pursuant to the preceding clause into Class A Units; and
(ix)    cause each Member holding Class B Units to acquire one share of Class B
Common Stock for each Class B Unit held for consideration of $0.001 per share.
AGREEMENT
NOW, THEREFORE, in consideration of the promises and covenants contained herein,
and intending to be legally bound, the parties hereto agree as follows:

ARTICLE I.     CONTINUATION OF THE COMPANY

1.1    Continuation of the Company. The Company was formed as a limited
liability company under the Act by the filing of the Certificate with the
Department of State of Pennsylvania on May 12, 1998. The Members hereby agree to
continue the Company as a limited liability company under the Act for the
purposes and upon the terms and conditions hereinafter set forth to give effect
to, authorize, and memorialize the transactions occurring in connection with the
IPO and to be bound by the terms and conditions hereof. To the extent that the
rights, powers, duties, obligations and liabilities of any Member are different
by reason of any provision of this Agreement than they would be in the absence
of that provision, this Agreement shall, to the extent permitted by the Act,
control.

1.2    Name. The name of the Company is “Hamilton Lane Advisors, L.L.C.,” as
that name may be modified from time to time by the Managing Member as it may
deem advisable.

1.3    Business of the Company. Subject to the limitations on the activities of
the Company otherwise specified in this Agreement, the purpose and business of
the Company shall be the conduct of any business or activity that may be
conducted by a limited liability company organized pursuant to the Act. The
Company shall have all the powers permitted by law which


2

--------------------------------------------------------------------------------



are necessary or desirable to carry out the purpose and business of the Company,
including, but not limited to, the powers to do the following:
(a)    transact business in any state or nation in which the Company may
lawfully act, for itself or as principal, agent or representative for any
Person;
(b)    enter into, make, perform and carry out, or cancel and rescind, contracts
and other obligations for any lawful purpose;
(c)    apply for, register, obtain, purchase or otherwise acquire trademarks,
trade names, labels and designs relating to or useful in connection with any
business of the Company, and to use, exercise, develop and license the use of
the same;
(d)    employ on behalf of the Company legal counsel, accountants and other
professional advisors with respect to any business of the Company;
(e)    compromise, submit to arbitration, sue on, and defend claims in favor of
or against the Company; and
(f)    exercise all of the general rights, privileges and powers permitted by
the provisions of the Act, as adopted or hereafter amended or supplemented.

1.4    Location of Principal Place of Business. The location of the principal
place of business of the Company is One Presidential Boulevard, Fourth Floor,
Bala Cynwyd, Pennsylvania 19004 or such other location as may be determined by
the Managing Member. In addition, the Company may maintain such other offices as
the Managing Member may deem advisable at any other place or places within or
without the Commonwealth of Pennsylvania.

1.5    Ownership of Assets. The Company shall hold all of its assets in the name
of the Company and not in the name of any Member. No Member shall have any
ownership interest in the Company’s assets.

1.6    Fiscal Year. The Company’s fiscal year shall be set by the Managing
Member from time to time.

1.7    Term. The term of the Company commenced on the date of filing of the
Certificate, and shall be perpetual unless the Company is earlier dissolved and
terminated in accordance with the provisions of this Agreement.

1.8    Governing Law. The Company elects to be subject to the Pennsylvania
Uniform Limited Liability Company Act of 2016 effective as of February 21, 2017.


3

--------------------------------------------------------------------------------




ARTICLE 2.     DEFINITIONS

2.1    Definitions. The following terms used in this Agreement shall have the
following meanings.
“Act” means, with respect to a date or period of time before February 21, 2017,
the Pennsylvania Limited Liability Company Law of 1994, 15 Pa. C.S. Chapter 89.
With respect to a date or period of time on or after February 21, 2017, the term
means the Pennsylvania Uniform Limited Liability Company Act of 2016, 15 Pa.
C.S. Chapter 88.
“Adjusted Capital Account” means, with respect to any Member, the Member’s
Capital Account (x) increased by the sum of (A) the amount of the Member’s share
of Company Minimum Gain, (B) the amount of the Member’s share of Member Minimum
Gain and (C) any amount of the deficit balance in the Member’s Capital Account
that the Member is treated as obligated to restore pursuant to Regulation
section 1.704-1(b)(2)(ii)(c) and (y) decreased by reasonably expected
adjustments, allocations and distributions described in Regulation sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6). This definition shall be interpreted
consistently with Regulation section 1.704-1(b)(2)(ii)(d).
“Affiliate” of any particular Person means any other Person directly or
indirectly controlling, controlled by or under common control with such
particular Person. For the purpose of this definition, the term “control”
(including with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, either through the
ownership of a majority of such Person’s voting stock, by contract or otherwise.
“Agreement” means this Fourth Amended and Restated Limited Liability Company
Agreement, as amended, modified or supplemented from time to time.
“Assignees” has the meaning set forth in Section 10.2(e).
“Assumed Tax Rate” means a rate determined by the Managing Member for the
applicable Taxable Year, which shall equal the highest effective combined
marginal U.S. federal, state and local income tax rate (taking into account any
self-employment tax or tax imposed by Code section 1411) applicable during such
Taxable Year to a natural person residing in or corporation doing business in
New York, New York or in San Francisco, California (after giving effect to any
differences in rates applicable to ordinary income and capital gains and any
U.S. federal income tax deduction for such state and local income taxes).


4

--------------------------------------------------------------------------------



“ Beneficial Owner ” has the meaning given to the term “beneficial owner” in
Rule 13d-3 under the Exchange Act.
“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks are authorized or required to close in New York City, New York
or Philadelphia, Pennsylvania.
“Capital Account” means, with respect to any Member, the account maintained by
the Company with respect to such Member in accordance with Section 4.4.
“Capital Contribution” means any contribution (whether in cash, property or a
combination thereof) to the capital of the Company.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
ownership interests in a limited liability company, partnership or other Person
(other than a corporation), and any and all securities, warrants, options or
other rights to purchase or acquire, or that are convertible into, any of the
foregoing.
“Cause” shall mean, in the case of a Management LLC Member that has an effective
employment agreement or consulting agreement with the Company or an Affiliate of
the Company at the time of termination of employment, the meaning ascribed to it
in that employment or consulting agreement, and in the case of any other
Management LLC Member, the following:
(a)    fraud or dishonesty in connection with the Management LLC Member’s
employment or service, or theft, misappropriation or embezzlement of HLI’s, the
Company’s and/or any Affiliate’s funds or other property;
(b)    conviction or indictment of the Management LLC Member or the entering of
a plea of nolo contendere by the Management LLC Member with respect to any
felony, crime involving fraud or misrepresentation, or any other crime (whether
or not such felony or crime is connected with his or her employment or service)
the effect of which in the judgment of the board of directors of HLI is likely
to affect, materially and adversely, HLI, the Company and/or any Affiliate
thereof;
(c)    abuse of alcohol or other drugs which materially interferes with the
performance by the Management LLC Member of his or her duties, or the use by the
Management LLC Member of any illegal drugs or narcotics; or 


5

--------------------------------------------------------------------------------



(d)    the Management LLC Member's engaging in any Competition or breaching any
non-competition agreement applicable to him or her while employed by, or
providing services to, the Company or an Affiliate of the Company.
“Certificate” means the Certificate of Organization of the Company, as amended,
modified or supplemented from time to time.
“ Change in Control of HLI ” means the occurrence after the Effective Date of
any of the following events:
(a)    any Person (excluding HLAI) or group as defined in Regulation 13D under
the Exchange Act (excluding any group that includes HLAI or consists solely of
persons who are parties to the Stockholders’ Agreement) becomes after the date
hereof the Beneficial Owner, directly or indirectly, of securities of HLI
representing 50% or more of HLI’s then outstanding voting securities other than
in a Qualified Sale Transaction;
(b)    the consummation of a reorganization, merger or consolidation other than
in a Qualified Sale Transaction, unless immediately following that
reorganization, merger or consolidation, all of the Beneficial Owners of the
voting securities of HLI immediately prior to such transaction beneficially own,
directly or indirectly, more than 50% of the combined voting power of the
outstanding voting securities of the entity resulting from such transaction;
(c)    during any period of two consecutive years, not including any period
prior to the execution of this Agreement, individuals who at the beginning of
such period constituted the Board of Directors of HLI (including for this
purpose any new directors whose election by the Board or nomination for election
of HLI stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute at least a majority of that Board of
Directors; or
(d)    the stockholders of HLI approve a plan of complete liquidation or
dissolution of HLI or an agreement for the sale or disposition by HLI of all or
substantially all of HLI’s assets and business other than in a Qualified Sale
Transaction.
“Class A Common Stock” has the meaning set forth in the Recitals.
“Class A Units” means the Class A common units of membership interest in the
Company.
“Class B Common Stock” means the Class B Common Stock, par value $0.001 per
share, of HLI.


6

--------------------------------------------------------------------------------



“Class B Units” means the Class B common units of membership interest in the
Company.
“Class C Units” means the Class C common units of membership interest in the
Company.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Stock” means the shares of Class A Common Stock, including any shares of
capital stock into which Class A Common Stock may be converted (as a result of a
recapitalization, share exchange or similar event) or that are issued with
respect to Class A Common Stock (including, without limitation, with respect to
any stock split or stock dividend, or a successor security).
“Company” has the meaning set forth in the preamble.
“Company Minimum Gain” has the meaning set forth for the term “partnership
minimum gain” in Regulations section 1.704-2(b)(2).
“Competition” shall mean any of the following activities:
(a)    engaging in, working for, providing services to, participating in the
ownership, management, or operation of, or having a financial interest in any
business engaged in the same or similar activities to those now or hereinafter
carried on by the Company or any Affiliate (other than as a passive owner of not
more than one percent of the outstanding publicly traded stock of any company in
such business);
(b)    interfering with the relationship of the Company or Affiliate and any of
its employees (including, but not limited to, causing or helping another
business to hire any employee of the Company or any Affiliate);
(c)    directly or indirectly diverting (or attempting to divert) from the
Company or any Affiliate any business in which the Company or any Affiliate has
been actively engaged;
(d)    interfering with the  relationship of the Company or any Affiliate with
any of their respective clients or prospective clients; or
(e)    disclosing (except in the good-faith performance of services to the
Company or any Affiliate) to any Person (other than an employee of the Company
or any Affiliate), or using for himself or herself, any confidential proprietary
information belonging to or relating to the Company or any Affiliate.


7

--------------------------------------------------------------------------------



“Conversion Ratio” means the ratio that is equal to the fraction of which (x)
the numerator is the number that is obtained by dividing the Implied Value of
the Company at the Effective Time by the aggregate number of Class A and Class C
Interests (as defined in the Third A&R Operating Agreement) then outstanding and
(y) the denominator is the Offering Price.
“Depreciation” has the meaning set forth in the definition of “Net Income” or
“Net Loss” under paragraph (e) therein.
“Distribution” means each distribution after the Effective Date made by the
Company to a Member, whether in cash, property or securities of the Company,
pursuant to Article 6.
“Effective Date” has the meaning set forth in the Recitals.
“Effective Time” means the moment in time immediately preceding the closing of
the IPO.
“Equity Incentive Plan” means the Hamilton Lane Incorporated 2016 Equity
Incentive Plan.
“Exchange” has the meaning ascribed to it in the Exchange Agreement.
“ Exchange Act ” means the Securities Exchange Act of 1934, as amended.
“Exchange Agreement” means the Exchange Agreement, effective on or about the
Effective Date, among the Company, HLI and the Company Unitholders (as defined
therein) from time to time party thereto, as the same may be amended, modified,
supplemented or restated from time to time.
“Fair Market Value” means, except as otherwise provided for herein, as of any
given date of determination, the cash price, as determined in good faith by the
Managing Member using any reasonable method of valuation and taking into account
any relevant facts and circumstances then prevailing and in accordance with this
Agreement, at which a willing seller would sell, and a willing buyer would buy,
each being apprised of all relevant facts and neither acting under compulsion,
such assets or properties in an arm’s-length negotiated transaction with an
unaffiliated third party without time constraints.
“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:
(a)    the initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the Fair Market Value of such asset on the date of the
contribution;


8

--------------------------------------------------------------------------------



(b)    the Gross Asset Values of all Company assets shall be adjusted to equal
their respective Fair Market Values as of the following times:
(i)    (A) HLI’s acquisition of an interest in the Company in exchange for HLI’s
Capital Contribution on the Effective Date and (B) the acquisition of an
additional interest in the Company after the Effective Date by a new or existing
Member in exchange for more than a de minimis Capital Contribution;
(ii)    the grant of an interest in the Company (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Company or any of its subsidiaries by an existing or a new Member acting
in a “partner capacity,” or in anticipation of becoming a “partner” (in each
case within the meaning of Regulations section 1.704-1(b)(2)(iv)(f)(5)(iii);
(iii)    the Distribution by the Company to a Member of more than a de minimis
amount of Company property as consideration for an interest in the Company; and
(iv)    the liquidation of the Company within the meaning of Regulations section
1.704-1(b)(2)(ii)(g).
except that such adjustments at the time of any event described in (i)(B), (ii)
or (iii) shall be made only if the Managing Member reasonably determines that
they are necessary or appropriate to reflect the relative economic interests of
the Members in the Company.
(c)    the Gross Asset Value of any Company asset distributed to a Member shall
be the Fair Market Value of such asset on the date of Distribution;
(d)    the Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code section 734(b) or Code section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subparagraph (d) to
the extent that the Managing Member determines that an adjustment pursuant to
subparagraph (b) of this definition of Gross Asset Value is necessary or
appropriate in connection with a transaction that would otherwise result in an
adjustment pursuant to this subparagraph (d); and
(e)    with respect to any asset that has a Gross Asset Value that differs from
its adjusted tax basis, Gross Asset Value shall be adjusted by the amount of
Depreciation rather than any other depreciation, amortization or other cost
recovery method.
“HLAI” means HLA Investments, LLC, a Delaware limited liability company.


9

--------------------------------------------------------------------------------



“HLI” has the meaning set forth in the Recitals.
“Implied Value” means the value of the Company that is implicit in the Offering
Price, before giving effect to underwriting discounts and costs and expenses of
the IPO.
“Indemnified Party” has the meaning set forth in Section 9.3(a).
“Interest” when used in reference to an interest in the Company, means the
entire ownership interest of a Member in the Company at any particular time,
including the Member’s interest in the capital, income, gains, losses,
deductions, expenses and distributions of the Company and the Member’s
governance rights.
“IPO” has the meaning set forth in the Recitals.
“Liquidator” has the meaning set forth in Section 11.2(c).
“Major Management Holder” means any Management LLC Member (together with his or
her successors-in-interest) that is a party to the Stockholders Agreement,
effective at the Effective Time, among the Company, the Managing Member and
certain of the Management LLC Members.
“Management LLC” has the meaning set forth in Section 2.2.
“Management LLC Member” has the meaning set forth in Section 2.2. A Management
LLC Member will continue to meet such definition even if Management LLC
distributes Units to be held directly by such Person rather than through
Management LLC.
“Managing Member” has the meaning set forth in the Recitals.
“Member” means each of the Persons listed on the Schedule of Members and each
other Person who is hereafter admitted as a Member in accordance with the terms
of this Agreement and the Act. The Members shall constitute the “members” (as
such term is defined in the Act) of the Company. Any reference in this Agreement
to any Member shall include a Substituted Member to the extent such Substituted
Member was admitted to the Company in accordance with the provisions of this
Agreement.
“Member Minimum Gain” means minimum gain attributable to Member Nonrecourse Debt
determined in accordance with Regulations section 1.704-2(i).
“Member Nonrecourse Debt” has the meaning set forth for the term “partner
nonrecourse debt” in Regulations section 1.704-2(b)(4).
“Member’s Owners” has the meaning set forth in Section 10.2(b).


10

--------------------------------------------------------------------------------



“Membership Certificate” has the meaning set forth in Section 3.3(a).
“Net Income” or “Net Loss” means, for each Taxable Year or other period, an
amount equal to the Company’s taxable income or loss for such Taxable Year or
other period, determined in accordance with Code section 703(a) (for this
purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Code section 703(a)(1) shall be included in such taxable
income or loss), with the following adjustments:
(a)    any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Income or Net Loss pursuant to
this definition of Net Income or Net Loss shall be added to such taxable income
or loss;
(b)    any expenditures of the Company described in Code section 705(a)(2)(B) or
treated as Code section 705(a)(2)(B) expenditures pursuant to Regulations
section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income or Net Loss pursuant to this definition of Net Income or Net Loss
shall be subtracted from such taxable income or loss;
(c)    in the event the Gross Asset Value of any Company asset is adjusted
pursuant to subparagraph (b) or (c) of the definition of Gross Asset Value, the
amount of such adjustment shall be taken into account as gain (if the adjustment
increases the Gross Asset Value of the asset) or loss (if the adjustment
decreases the Gross Asset Value of the asset) from the disposition of such asset
for purposes of computing Net Income or Net Loss;
(d)    gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;
(e)    in lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, with
respect to a Company asset having a Gross Asset Value that differs from its
adjusted basis for tax purposes, “Depreciation” with respect to such asset shall
be computed by reference to the asset’s Gross Asset Value in accordance with
Regulation section 1.704-1(b)(2)(iv)(g);
(f)    to the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Code section 734(b) or 743(b) is required pursuant to
Regulations section 1.704-1(b)(2)(iv)(m) to be taken into account in determining
Capital Accounts, the amount of such adjustment shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases the basis of the asset) from the disposition of the asset
and shall be taken into account for purposes of computing Net Income or Net
Loss; and


11

--------------------------------------------------------------------------------



(g)    any item of income, gain, credit, loss, deduction or expenditure
allocated under Section 5.2 shall be excluded from the computation of Net Income
and Net Loss.
“Net Proceeds” means, when applied to any sale of securities by HLI, the gross
proceeds to HLI from the sale less any underwriting or similar discounts or
commissions and all bona fide out-of-pocket expenses of HLI, the Company and
their respective subsidiaries in connection with such issuance to the extent
such commissions or expenses are to be paid by HLI.
“Offering Price” means the price at which shares of Class A Common Stock are
sold to the public in the IPO pursuant to the Underwriting Agreement.
“Officer” and “Officers” have the meanings set forth in Section 9.2(a).
“PAUCC” has the meaning set forth in Section 3.3(c).
“Percentage Interest” means, with respect to each Member, as of the applicable
date of determination, a fraction (expressed as a percentage), the numerator of
which is the number of Units held by such Member and the denominator of which is
the total number of Units held by all Members.
“Person” means any individual, partnership, limited liability company,
association, corporation, trust or other entity.
“Permitted Transfer” has the meaning set forth in Section 10.2(b).
“Qualified Sale Transaction” means a sale of all or substantially all of the
consolidated business, operations, and assets of HLI, HLAI, the Company, and
their respective Subsidiaries in one transaction or a series of related
transactions that is structured (whether by way of merger, combination,
reorganization or similar transaction) to include a sale or transfer to the
purchaser of Units of the Company and interests in the Management LL or HLAI to
any of (a) a bona fide third party, unaffiliated purchaser, (b) HLAI, or (c) a
“group” for purposes of Section 13(d) of the Securities Exchange Act of 1934, as
amended to date (or any successor provisions thereto) that includes HLAI or
consists solely of Persons (excluding Management LLC) who were parties on the
Closing Date to the Stockholders’ Agreement, effective as of the date hereof, by
and among HLI, HLAI, Management LLC, and the other Persons party thereto, that,
in any case, is approved by a majority of the Board of Directors of HLI.
“Quarterly Estimated Tax Periods” means the two, three, and four calendar month
periods with respect to which Federal quarterly estimated tax payments are made.
The first such period begins on January 1 and ends on March 31. The second such
period begins on April 1 and ends on May 31. The third such period begins on
June 1 and ends on August 31. The fourth such period begins on September 1 and
ends on December 31.


12

--------------------------------------------------------------------------------



“Regulation” means a Treasury Regulation promulgated under the Code.
“Regulatory Allocations” has the meaning set forth in Section 5.2(g).
“Schedule of Members” has the meaning set forth in Section 3.1(c).
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Stockholders Agreement” means that certain Stockholders Agreement dated as of
the Effective Date by and among HLI, the Company, HLAI, and certain other
Persons party thereto.
“Substituted Member” means any Person admitted to the Company as a substituted
Member pursuant to the provisions of Article 10.
“ Take-along right ” has the meaning set forth in Section 10.4(b) .
“Tax Distribution” has the meaning set forth in Section 6.4.
“Tax Matters Partner” has the meaning set forth in Section 7.5.
“Tax Receivable Agreement” means the Tax Receivable Agreement, effective on or
about the Effective Date, among the Company, HLI, and the HLA Members (as
defined therein) from time to time party thereto, as the same may be amended,
modified, supplemented or restated from time to time.
“Taxable Year” has the meaning set forth in Section 7.4.
“Third A&R Operating Agreement” has the meaning set forth in the recitals.
“Transfer,” “Transferee” and “Transferor” have the respective meanings set forth
in Section 10.1.
“True-Up Amount” means, in respect of a particular U.S. federal income tax year
of the Company, an amount equal to (x) the greater of (A) the product of (i) the
taxable income of the Company for such tax year (determined by disregarding any
adjustment to the taxable income of any Member that arises under Code section
743(b) and is attributable to the acquisition by such Member of an interest in
the Company in a transaction described in Code section 743(a)) multiplied by
(ii) the Assumed Tax Rate or (B) the actual total amount described in clause (2)
of Section 5.4(a) minus (y) the aggregate amount of distributions made in
respect of such tax year (treating any Tax Distribution made with respect to
income for such tax year, regardless of when


13

--------------------------------------------------------------------------------



made, and any distribution other than a Tax Distribution made during such tax
year, as being made in respect of such tax year).
“Unit” has the meaning set forth in Section 3.1(a).
“Void Transfer” has the meaning set forth in Section 10.1.
“Withdrawing Member” has the meaning set forth in Section 10.2(e).

2.2    Voting of Units Owned by Management LLC. For purposes of calculating
voting majorities hereunder, HL Management Investors, LLC (“Management LLC”)
shall be entitled to divide its vote and each of the members of Management LLC
listed on the Schedule of Members (each, a “Management LLC Member”) shall be
entitled to vote, on behalf of Management LLC, a portion of the Units held by
Management LLC equal to the percentage set forth opposite such Management LLC
Member’s name on the Schedule of Members of the Units held by Management LLC (as
such portion of the Schedule of Members may be amended upon notice from
Management LLC).

2.3    Rules of Interpretation. Unless the context otherwise clearly requires:
(a) a term has the meaning assigned to it; (b) “or” is not exclusive; (c)
wherever from the context it appears appropriate, each term stated in either the
singular or the plural shall include the singular and the plural, and pronouns
stated in either the masculine, feminine or neuter shall include the masculine,
feminine and neuter; (d) provisions apply to successive events and transactions;
(e) all references in this Agreement to “include” or “including” or similar
expressions shall be deemed to mean “including without limitation”; (f) all
references in this Agreement to designated “Articles,” “Sections,” “paragraphs,”
“clauses” and other subdivisions are to the designated Articles, Sections,
paragraphs, clauses and other subdivisions of this Agreement, and the words
“herein,” “hereof,” “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section, paragraph,
clause or other subdivision; and (g) any definition of or reference to any
agreement, instrument, document, statute or regulation herein shall be construed
as referring to such agreement, instrument, document, statute or regulation as
from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein).
This Agreement is among financially sophisticated and knowledgeable parties and
is entered into by the parties in reliance upon the economic and legal bargains
contained herein and shall be interpreted and construed in a fair and impartial
manner without regard to such factors as the party who prepared, or caused the
preparation of, this Agreement or the relative bargaining power of the parties.





14

--------------------------------------------------------------------------------



ARTICLE 3.     CAPITALIZATION

3.1    Units; Initial Capitalization; Schedule of Members.
(a)    Each Member’s Interest in the Company shall be represented by Units of
limited liability company interest (each, a “Unit”). Except as otherwise
provided in this Agreement, the Exchange Agreement or the Tax Receivable
Agreement, all Units shall have identical rights and privileges in all respects.
(b)    At the closing of the IPO after giving effect to the transactions
described in Section 3.2 below, the Company shall have three classes of Units:
Class A Units, all of which shall be held by HLI, and Class B and Class C Units,
all of which shall be held by the other Members.
(c)    No Unit shall have any right to vote on any matter except as expressly
provided for in Sections 12.2 and 13.1 of this Operating Agreement, required by
the Act, or as expressly specified in any amendment hereto. Unless otherwise
expressly provided for in this Operating Agreement or in any amendment hereto,
all interests having a right to vote on any matter shall vote as a single class,
and each Unit shall have one vote on each such matter.
(d)    Each Class B Unit shall be associated with and stapled to one share of
HLI’s Class B Common Stock, par value $0.001 per share. Upon any acquisition of
Class B Units, each Member acquiring such Units shall purchase from HLI,
concurrently with the acquisition of Class B Units, one share of HLI Class B
Common Stock for the consideration of $0.001 per share for each Class B Unit
acquired. Upon any surrender, redemption or conversion of any such Class B Unit,
the holder thereof shall concurrently surrender to HLI the associated Class B
Common Share in exchange for payment by HLI of the par value thereof.
(e)    Each Member’s Interest shall be personal property for all purposes.
(f)    The aggregate number of outstanding Units and the aggregate amount of
cash Capital Contributions that have been made by the Members and the Fair
Market Value of Capital Contributions in the form of any property other than
cash contributed by the Members with respect to the Units (including, if
applicable, a description and the amount of any liability assumed by the Company
in connection with a contribution of cash or property in respect of Units or to
which contributed property is subject) shall be set forth on a schedule
maintained by the Company. The Company shall also maintain a schedule setting
forth (i) the name and address of each Member, (ii) the number and class of
Units owned by that Member, and (iii) with respect to each Transfer permitted
under this Agreement, the date of the Transfer, the number of Units Transferred
and the identity of the Transferor and Transferee(s) of them (such schedule, the
“Schedule of Members”). The Schedule of Members shall be the definitive record
of ownership of each Unit or other Capital Stock of the Company and all relevant
information with respect to


15

--------------------------------------------------------------------------------



each Member. The Company shall be entitled to recognize the exclusive right of a
Person registered on its records as the owner of Units or other Capital Stock of
the Company for all purposes and shall not be bound to recognize any equitable
or other claim to or interest in Units or other Capital Stock of the Company on
the part of any other Person, whether or not it shall have express or other
notice thereof, except as otherwise provided by the Act.

3.2    Reclassifications, Issuances, Redemptions, and Adjustments of Units.
(a)    At the Effective Time:
(i)    All Class A Interests (as defined in the Third A&R Operating Agreement)
then outstanding and held by each Member shall be converted and changed into the
number of Class B Units that is equal to the number obtained by multiplying (x)
the number of Class A Interests held by that Member by (y) the Conversion Ratio;
and
(ii)    All Class C Interests (as defined in the Third A&R Operating Agreement)
then outstanding and held by each Member shall be changed and converted into the
number of Class C Units that is equal to the number obtained by multiplying (x)
the number of Class C Interests held by that Member by (y) the Conversion Ratio;
and
(iii)    The Members whose names are set forth on Annex A hereto shall exchange
the numbers of Class C and Class B Units set forth next to their respective
names on that Annex for shares of Class A Common Stock of HLI at an exchange
ratio of one for one. No fractional Units shall be exchanged.
(iv)    The actions contemplated by Sections 3.2(a)(i) and 3.2(a)(ii) shall
occur simultaneously and without further action on the part of any Person. For
clarity, Article IX of the Third Amended and Restated Operating Agreement shall
not apply to any of the transactions described in this Section 3.2.
(b)    At the Closing of the IPO:
(i)    HLI shall contribute to the Company all of the proceeds (net of
underwriting discounts and amounts to be used to purchase Units as set forth in
clause (iv) below) of the IPO;
(ii)    The Company shall issue to HLI in consideration of the contribution of
the proceeds received by HLI from the IPO the number of Class A Units necessary
to cause the total number of Class A Units held by HLI to be equal to the total
number of then outstanding shares of Class A Common Stock of HLI;


16

--------------------------------------------------------------------------------



(iii)    All fractional Class B and Class C Units created by the operation of
the Conversion Ratio will be repurchased by the Company using a portion of the
proceeds of the IPO and upon their purchase canceled and retired;
(iv)    HLI shall purchase, using a portion of the proceeds of the IPO, from
each of the Persons set forth on Annex A the number of Class B and Class C Units
set forth next to their names thereon at a purchase price that is equal to the
price paid by the underwriters in the IPO; and
(v)    Each Class B and Class C Unit purchased pursuant to the preceding clause
(iv) shall, immediately upon its acquisition by HLI, be converted and changed,
without further action by any Person, into one Class A Unit;
(vi)    Concurrently, each Member holding Class B Units shall purchase the
number of shares of Class B Common Stock that is equal to the number of Class B
Units held by such Member after giving effect to all of the preceding
transactions.
(c)    All of the then outstanding Units when issued and paid for as described
above, shall be validly issued and the holders of such Units shall have no
obligation to make any further payments for the purchase of the Units or
contributions to the Company solely by reason of their ownership of Units.

3.3    Certificates.
(a)    The Company may (but shall not be required to), in the discretion of the
Managing Member, issue one or more certificates to the Members to evidence the
Units in the forms attached as Annex B (each, a “Membership Certificate”). Each
certificate representing a Unit shall (i) be signed on behalf of the Company by
the Chief Executive Officer, Chief Financial Officer or Secretary of the Company
and (ii) set forth the number of such Units represented thereby. In case the
Officer of the Company who has signed or whose facsimile signature has been
placed on such Membership Certificate shall have ceased to be an Officer of the
Company before such Membership Certificate is issued, it may be issued by the
Company with the same effect as if such person were an Officer of the Company at
the time of its issue. The Membership Certificate shall contain a legend with
respect to applicable restrictions on transfer.
(b)    The Company shall issue a new Membership Certificate in place of any
Membership Certificate previously issued if the holder of the Units in the
Company represented by such Membership Certificate, as reflected on the books
and records of the Company:
(i)    makes proof by affidavit, in form and substance satisfactory to the
Company, that such previously issued Membership Certificate has been lost,
stolen or destroyed;


17

--------------------------------------------------------------------------------



(ii)    requests the issuance of a new Membership Certificate before the Company
has notice that such previously issued Membership Certificate has been acquired
by a purchaser for value in good faith and without notice of an adverse claim;
(iii)    if requested by the Company, delivers to the Company a bond, in form
and substance satisfactory to the Company, with such surety or sureties as the
Company may direct, to indemnify the Company against any claim that may be made
on account of the alleged loss, destruction or theft of the previously issued
Membership Certificate; and
(iv)    satisfies any other reasonable requirements imposed by the Company.
(c)    Each Unit in the Company shall constitute a “security” within the meaning
of, and governed by, (i) Article 8 of the Uniform Commercial Code as in effect
from time to time in the Commonwealth of Pennsylvania (the “PAUCC”) (including
Section 8102(a)), and (ii) Article 8 of the Uniform Commercial Code of any other
applicable jurisdiction that now or hereafter substantially includes the 1994
revisions to Article 8 thereof as adopted by the American Law Institute and the
National Conference of Commissioners on Uniform State Laws and approved by the
American Bar Association on February 14, 1995. Notwithstanding any provision of
this Agreement to the contrary, to the extent that any provision of this
Agreement is inconsistent with any non-waivable provision of Article 8 of the
PAUCC, such provision of Article 8 of the PAUCC shall be controlling. Any
Membership Certificate evidencing Units shall bear the legend referencing
Article 8 of the PAUCC set forth on Annex B hereto. No change to this provision
or that legend shall be effective until all outstanding Membership Certificates
have been surrendered for cancellation and reissuance.

3.4    Adjustments. In the event of a dividend, split, recapitalization,
reorganization, merger, consolidation, interest exchange, division, combination,
exchange of all or any class of Units of the Company, liquidation, spin-off, or
other change in organizational structure affecting the Units (including any
conversion of the Company to a corporation, whether by merger, filing of a
statement of conversion or otherwise), the number and class of Units shall be
appropriately adjusted for the benefit of Members by the Managing Member.

3.5    Authorization and Issuance of Additional Units.
(a)    The Company shall have the authority to issue an unlimited number of
Units.
(b)    The Managing Member is authorized to (i) issue additional Units, (ii)
create additional classes of Units, (iii) subdivide the Units of any such class
into one or more series, (iv) fix the designations, powers, preferences and
rights of the Units of each such class or series and any qualifications,
limitations or restrictions thereof, and (v) subject to Article 13,


18

--------------------------------------------------------------------------------



amend this Agreement to reflect such actions and the resulting designations,
powers, and relative preferences and rights of all the classes and series
thereafter authorized under this Agreement.
(c)    The authority of the Managing Member with respect to each such class and
series created in accordance with this Section 3.5 shall include establishing
the following: (i) the number of Units or securities constituting that class or
series and the distinctive designation thereof, (ii) whether or not the Units or
securities of such class or series shall be redeemable, and if so, the terms and
conditions of such redemption, including the date or dates upon or after which
they shall be redeemable and the amount per Unit or security payable in case of
redemption, which amount may vary under different conditions and at different
redemption dates, (iii) the rights and preferences of the Units or securities of
that class or series in the event of voluntary or involuntary liquidation,
dissolution or winding-up of the Company, (iv) the relative rights of priority,
if any, of allocations of income or loss or of payment with respect to Units or
securities of that class or series and (v) any other relative rights,
preferences and limitation of that class or series.
(d)    Notwithstanding the foregoing, however: following the IPO and the
consummation of the transactions described above in Section 3.2, no additional
Class B Units or Class C Units shall be issued by the Company, except in
connection with issuances permitted by Sections 3.4 and 3.7 below, and Class A
Units may be issued only to HLI in accordance with Sections 3.5(e) and (f).
(e)    If, following the IPO, HLI issues shares of Class A Common Stock (other
than an issuance of the type covered by Section 3.5(f) or pursuant to the
Exchange Agreement), unless such net proceeds are used to purchase Units from
Members, HLI shall promptly contribute to the Company all the net proceeds and
property (if any) received by HLI with respect to such Class A Common Stock.
Upon the contribution by HLI to the Company of all (but not less than all) of
such net proceeds and property (if any) so received by HLI, the Managing Member
shall cause the Company to issue a number of Class A Units equal to the number
of shares of Class A Common Stock so issued, registered in the name of HLI, such
that, at all times, the number of Class A Units held by HLI equals the number of
outstanding shares of Class A Common Stock.
(f)    At any time that HLI issues one or more shares of Class A Common Stock
under the Equity Incentive Plan or any other equity incentive program, whether
such share or shares are issued upon exercise (including cashless exercise) of
an option, settlement of a restricted stock unit, as restricted stock or
otherwise, the Managing Member shall cause the Company to issue to HLI an equal
number of Class A Units, registered in the name of HLI; provided that HLI shall
be required to contribute all (but not less than all) the net proceeds and
property (if any) received by HLI from or otherwise in connection with such
issuance of one or more shares of Class A Common Stock, including the exercise
price of any option exercised, to


19

--------------------------------------------------------------------------------



the Company. If any such shares of Class A Common Stock so issued by HLI in
connection with an equity incentive program are subject to vesting or forfeiture
provisions, then the Class A Units that are issued by the Company to HLI in
connection therewith in accordance with the preceding provisions of this Section
3.5(f) shall be subject to vesting or forfeiture on the same basis; if any of
such shares of Class A Common Stock vest or are forfeited, then an equal number
of Units issued by the Company in accordance with the preceding provisions of
this Section 3.5(f) shall automatically vest or be forfeited. Any cash or
property held by either HLI or the Company or on either’s behalf in respect of
dividends paid on restricted Class A Common Stock that fail to vest shall be
returned to the Company upon the forfeiture of such restricted Class A Common
Stock.

3.6    Repurchase of Class A Common Stock. If, at any time, any shares of Class
A Common Stock are repurchased (whether by exercise of a put or call, pursuant
to an open market purchase, automatically or by means of another arrangement) by
HLI for cash or other consideration and subsequently cancelled or retired, then
the Managing Member shall cause the Company, immediately prior to such
repurchase of Class A Common Stock, to redeem an equal number of Class A Units
held by HLI, at an aggregate redemption price equal to the aggregate purchase
price of the Class A Common Stock being repurchased by HLI (plus any expenses
related thereto) and upon such other terms as are the same for the Class A
Common Stock being cancelled or retired by HLI.

3.7    Changes in Common Stock. Any subdivision (by stock split, stock dividend,
reclassification, recapitalization or otherwise) or combination (by reverse
stock split, reclassification, recapitalization or otherwise) of (a) Class A
Common Stock shall be accompanied by an identical subdivision or combination of
the Class A Units to maintain at all times a one-to-one ratio between the number
of Class A Units owned by HLI and the number of outstanding shares of Class A
Common Stock or (b) Class B Common Stock shall be accompanied by an identical
subdivision or combination of the Class B Units to maintain at all times a
one-to-one ratio between the number of Class B Units and the number of
outstanding shares of Class B Common Stock. Any corrective action to maintain
such ratios shall not be subject to a corresponding adjustment that would render
the corrective action ineffective.

ARTICLE 4.     CAPITAL; CAPITAL ACCOUNTS

4.1    Capital Contributions. Except as expressly provided in Section 3.5(d) and
Section 3.5(f) with respect to the Managing Member and in the Exchange
Agreement, no Member shall be required to make any Capital Contributions without
such Member’s consent.

4.2    No Interest on Capital Contributions. No Member shall be entitled to
interest on or with respect to any Capital Contribution.


20

--------------------------------------------------------------------------------




4.3    Withdrawal and Return of Capital Contributions. Except as provided in
this Agreement, no Member shall be entitled to withdraw any part of such
Member’s Capital Contribution or to receive distributions from the Company.

4.4    Capital Accounts.
(a)    A separate Capital Account shall be maintained for each Member on the
books of the Company, and adjustments to such Capital Accounts shall be made as
follows:
(i)    A Member’s Capital Account shall be credited with any amounts of cash
contributed by the Member to the Company, the Fair Market Value of any other
property contributed to the Company (net of liabilities secured by the property
that the Company is considered to assume or take subject to under Code section
752), the amount of any Company liabilities assumed by the Member (other than
liabilities that are secured by any Company property distributed to such
Member), and the Member’s allocable share of any Net Income and items of income
or gain allocated to that Member; and
(ii)    A Member’s Capital Account shall be debited with the amount of cash
distributed to the Member, the Fair Market Value of other Company property
distributed to the Member (net of liabilities secured by such property that the
Member is considered to assume or take subject to under Code section 752), the
amount of any liabilities of the Member assumed by the Company (other than
liabilities that are secured by property contributed by such Members), and the
Member’s allocable share of Net Losses and items of loss, expense, or deduction
allocated to that Member.
(b)    In connection with the issuance of Units to HLI in exchange for cash as
of the Effective Date, the Capital Accounts of the existing Members shall be
adjusted in accordance with Regulation section 1.704-1(b)(2)(iv)(f).
(c)    The foregoing provisions of this Section 4.4 and Section 5.1 through
Section 5.2 are intended to comply with section 1.704-1(b)(2)(iv) of the
Regulations and shall be interpreted and applied in a manner consistent with
such Regulations. If the Managing Member, with the advice of the Company’s tax
advisors, shall determine that it is prudent to modify the manner in which the
Capital Accounts are computed in order to comply with section 1.704-1(b)(2)(iv)
of the Regulations, the Managing Member may make such modification to the
minimum extent necessary; provided that the Members are notified in writing of
such modification prior to its effective date; provided, further, that the
Managing Member shall have no liability to any Member for any exercise of or
failure to exercise any such discretion to make any modifications permitted
under this Section 4.4.





21

--------------------------------------------------------------------------------



ARTICLE 5.     ALLOCATION OF NET INCOME AND NET LOSS

5.1    Allocations of Net Income and Net Losses. Except as otherwise provided in
Section 5.2, the Net Income or Net Loss (and items thereof) for each Taxable
Year (or other applicable period) shall be allocated among the Members in a
manner such that the Capital Account of each Member, immediately after giving
effect to such allocation, is, as nearly as possible, equal (proportionately) to
the amount of the distribution that would be made to such Member if, as of the
close of business on the final day of such Taxable Year (or other applicable
period), (i) the Company were dissolved and terminated, (ii) its affairs were
wound-up and each asset of the Company were sold for cash equal to its Gross
Asset Value, (iii) all Company liabilities are satisfied (limited with respect
to each nonrecourse liability to the book value of the asset(s) securing such
liability), and (iv) the net assets of the Company were distributed to the
Members in accordance with Section 6.1.

5.2    Special Allocations.
(a)    Losses, deduction and expenditures attributable to Member Nonrecourse
Debt shall be allocated in the manner required by Regulations section
1.704-2(i). If there is a net decrease during a Taxable Year in Member Minimum
Gain, income and gain for such Taxable Year (and, if necessary, for subsequent
Taxable Years) shall be allocated to the Members in the amounts and of such
character as is determined according to Regulations section 1.704-2(i)(4). The
preceding sentence is intended to be a “partner nonrecourse debt minimum gain
chargeback” provision that complies with the requirements of Regulations section
1.704-2(i)(4), and shall be interpreted in a manner consistent therewith.
(b)    Except as otherwise provided in Section 5.2(a), if there is a net
decrease in Company Minimum Gain during any Taxable Year, each Member shall be
allocated income and gain for such Taxable Year (and, if necessary, for
subsequent Taxable Years) in the amounts and of such character as is determined
according to Regulations section 1.704-2(f). This Section 5.2(b) is intended to
be a “minimum gain chargeback” provision that complies with the requirements of
Regulations section 1.704-2(f), and shall be interpreted in a manner consistent
therewith.
(c)    If any Member that unexpectedly receives an adjustment, allocation or
distribution described in Regulations section 1.704-1(b)(2)(ii)(d)(4), (5) or
(6) has a deficit balance in its Adjusted Capital Account as of the end of any
Taxable Year, computed after the application of Section 5.2(a) and Section
5.2(b) but before the application of any other provision of Section 5.1, Section
5.2 and Section 5.3, then income and gain for such Taxable Year shall be
allocated to such Member in proportion to, and to the extent of, such deficit
balance. This Section 5.2(c) is intended to be a “qualified income offset”
provision as described in Regulations section 1.704-1(b)(2)(ii)(d) and shall be
interpreted in a manner consistent therewith.


22

--------------------------------------------------------------------------------



(d)    “Nonrecourse deductions” (as defined in Regulation sections 1.704-2(b)(1)
and (c)) shall be allocated among the Members pro rata in accordance with their
respective Percentage Interests.
(e)    No Net Loss (or items thereof) shall be allocated to a Member to the
extent such allocation would cause or increase a deficit balance in the Adjusted
Capital Account of such Member. Instead, such Net Loss (and items thereof) shall
be allocated among the other Members that have positive account balances in the
same ratios that such other Members are allocated Net Loss for such year under
Section 5.1 until all such positive balances have been reduced to zero.
(f)    The adjustments described in clause (d) of the definition of Gross Asset
Value shall be allocated in a manner consistent with the manner that the
adjustments to the Capital Accounts are required to be made pursuant to
Regulations section 1.704-1(b)(2)(iv)(m).
(g)    The allocations set forth in Section 5.2(a) through Section 5.2(f)
inclusive (the “Regulatory Allocations”) are intended to comply with certain
requirements of section 1.704-1(b) and 1.704-2 of the Regulations. The
Regulatory Allocations may not be consistent with the manner in which the
Members intend to allocate Net Income and Net Loss of the Company or to make
Distributions. Accordingly, notwithstanding the other provisions of Section 5.1,
Section 5.2 and Section 5.3, but subject to the Regulatory Allocations, items of
Net Income and Net Loss of the Company shall be allocated among the Members so
as to eliminate the effect of the Regulatory Allocations and thereby cause the
respective Capital Account balances of the Members to be in the amounts (or as
close thereto as possible) they would have been if Net Income and Net Loss had
been allocated without reference to the Regulatory Allocations. In general, the
Members anticipate that this shall be accomplished by specially allocating other
Net Income and Net Loss among the Members so that the net amount of Regulatory
Allocations and such special allocations to each such Member is zero.

5.3    Allocations for Income Tax Purposes. The income, gains, losses,
deductions and credits of the Company for any Taxable Year shall be allocated to
the Members in the same manner as Net Income and Net Loss were allocated to the
Members for such Taxable Year pursuant to Section 5.1 and Section 5.2; provided,
however, that solely for Federal, state and local income and franchise tax
purposes and not for book or Capital Account purposes, income, gain, loss and
deduction with respect to any Company asset with a Gross Asset Value other than
the tax basis of such Company asset (other than a Company asset that is a
partnership interest for Federal income tax purposes) shall be allocated for
Federal, state and local income tax purposes in accordance with the “traditional
method with curative allocations” described in section 1.704-3(c) of the
Regulations, but with curative allocations limited to curative allocations of
gain from the sale or other disposition of each such asset; and provided,
further, that, with respect to each Company asset that is a partnership interest
for Federal income tax purposes, the method


23

--------------------------------------------------------------------------------



applied upon a disposition of such partnership interest shall, in the discretion
of the Managing Member, be the “remedial allocation method” described in section
1.704-3(d) of the Regulations.

5.4    Tax Withholding and Entity-Level Taxes. All amounts withheld pursuant to
the Code or any provision of any state or local tax law with respect to any
payment or distribution to a Member will be treated as amounts distributed to
such Member for all purposes of this Agreement. In the event that the Company
incurs any withholding tax or other liability for tax, interest or penalties
with respect to income, gain, loss, deduction or credit allocated to any Member
(including, but not limited to, any amount payable by the Company pursuant to an
adjustment under Code section 6225), such Member shall be required promptly to
reimburse the Company for such amount to the extent that the Company does not
recoup the amount by offsetting it against amounts otherwise distributable to
such Member; the obligations of any Person under this sentence with respect to
any Taxable Year during which such Person is a Member shall survive any
withdrawal of such Person from being a Member in the Company, any Transfer of
such Person’s Units and any termination, dissolution, liquidation or winding up
of the Company.

5.5    Allocations to Transferred Interests.
(a)    If any Units in the Company are Transferred, increased or decreased
during a Taxable Year, all items of income, gain, loss, deduction and credit
recognized by the Company for such Taxable Year shall be allocated among the
Members to take into account their varying interests during the Taxable Year in
any manner approved by the Managing Member, as then permitted by the Code.
(b)    Solely for purposes of allocating income, gain, loss, deduction and
credit recognized by the Company as set forth in Section 5.5(a) and for the
purposes of accruing and making tax distributions pursuant to Section 6.4, the
Company shall recognize the Transfer of such Unit as of the date on which the
Transfer was legally effective, except that, if the Transferor has not advised
the Company in writing of and provided all such documentation regarding the
Transfer as the Company may reasonably require, then all of such items shall be
allocated, and all distributions shall be made, to the Person who, according to
the books and records of the Company on the last day of the accounting period
during which the Transfer occurs, was the owner of the Unit. The Managing Member
shall incur no liability for making allocations and distributions in accordance
with the provisions of this Section 5.5(b), whether or not the Managing Member
or the Company has knowledge of any Transfer of ownership of any Unit. Should
the Company receive the requisite written notice and documentation after a
Transfer has occurred, all such allocations and distributions shall be made as
of the last day of the month in which the receipt occurred.


24

--------------------------------------------------------------------------------






ARTICLE 6.     DISTRIBUTIONS

6.1    Distributions. Distributions shall be made to the Members, as and when
determined by the Managing Member, pro rata in accordance with their respective
Percentage Interests. Except (i) for pro rata distributions to its Members in
accordance with Section 6.1 through Section 6.3, (ii) for tax distributions in
accordance with Section 6.4 or (iii) as authorized by written consent of each
Member, the Company shall not make, and shall cause its subsidiaries not to
make, any distributions (in cash or in kind), dividend payments or asset
transfers to any Member or any direct or indirect equity holder of any Member.

6.2    Successors. For purposes of determining the amount of Distributions, each
Member shall be treated as having made the Capital Contributions and as having
received the Distributions made to or received by its predecessors in respect of
any of such Member’s Units.

6.3    Distributions In-Kind. To the extent that the Company makes pro rata
distributions of property in-kind to the Members, the Company shall be treated
as making a Distribution equal to the Fair Market Value of such property for
purposes of Section 6.1 and such property shall be treated as if it were sold
for an amount equal to its Fair Market Value. Any resulting gain or loss shall
be allocated to the Members’ Capital Accounts in accordance with Article 5.

6.4    Tax Distributions.
(a)      Subject to the limitations set forth in any indenture or other credit,
or other financing and warehousing or similar agreement governing indebtedness
or other liabilities of the Company or any of its subsidiaries, as soon as
practicable following the end of each Quarterly Estimated Tax Period of each
Taxable Year, the Company shall, to the extent of available cash of the Company,
make a distribution in cash (each, a “ Tax Distribution ”), pro rata in
accordance with the Percentage Interests in effect on the date of such Tax
Distribution, in an amount equal to the greater of (1) the excess of (i) the
product of (x) the taxable income of the Company attributable to such period and
all prior Quarterly Estimated Tax Periods in such Taxable Year, based upon (I)
the information returns filed by the Company, as amended or adjusted to date,
and (II) estimated amounts, in the case of periods for which the Company has not
yet filed information returns (determined by disregarding any adjustment to the
taxable income of any Member that arises under Code section 743(b) and is
attributable to the acquisition by such Member of an interest in the Company in
a transaction described in Code section 743(a)), multiplied by (y) the Assumed
Tax Rate, over (ii) the aggregate amount of distributions made by the Company
with respect to such Taxable Year (treating any Tax Distribution made with
respect to income for such Taxable Year, regardless of when made, and any
distribution other than a Tax


25

--------------------------------------------------------------------------------



Distribution made during such Taxable Year, as being made with respect to such
Taxable Year) or (2) the amount necessary when paid to all the Members pro rata
that will result in a payment to HLI sufficient to enable HLI to pay its actual
tax liabilities (including estimated taxes) and all its other expenses and
liabilities (including, but not limited to, its obligations under the Tax
Receivable Agreement). In the case of the second and third Quarterly Estimated
Tax Periods of each Taxable Year, the amount otherwise distributable under this
Section 6.4(a) shall be adjusted upwards to the extent necessary to take into
account the applicable formula for calculating estimated tax payments required
with respect thereto.
(b)    If, at any time after the end of a U.S. federal income tax year of the
Company, the Company has a positive True-Up Amount, then subject to the
limitations set forth in any indenture or other credit, or other financing and
warehousing or similar agreement governing indebtedness or other liabilities of
the Company or any of its subsidiaries, the Company shall, to the extent of
available cash of the Company, make a Tax Distribution in an amount equal to the
True-Up Amount pro rata in accordance with the Percentage Interests in effect on
the date of such Tax Distribution. Any negative True-Up Amount for a Taxable
Year shall be treated as a Tax Distribution for the following Taxable Year.

ARTICLE 7.     BOOKS OF ACCOUNT, RECORDS AND REPORTS, TAXABLE YEAR, TAX MATTERS

7.1    Books and Records.
(a)    Records and books of account shall be kept by the Company in which shall
be entered fully and accurately all transactions and other matters relative to
the Company’s business as are customarily entered into records and books of
account maintained by Persons engaged in businesses of a like character,
including the Capital Account established for each Member. The Company’s books
and records shall be kept in a manner determined by the Managing Member in its
sole discretion. The books and records shall at all times be maintained at the
principal office of the Company and shall be open to the inspection and
examination of the Members or their duly authorized representatives for a proper
purpose during reasonable business hours and at the sole cost and expense of the
inspecting or examining Member.
(b)    In addition to and not in limitation of Section 7.1(a), the Company shall
maintain at its principal place of business the following:
(i)    a current list of the full names and last known business address of each
Member;
(ii)    a copy of the Company’s certificate of organization and all amendments
thereto;


26

--------------------------------------------------------------------------------



(iii)    a copy of this Operating Agreement and all amendments hereto;
(iv)    copies of any federal, state and local income tax returns and reports of
the Company for the three most recent years; and
(v)    copies of all financial statements of the Company for the three most
recent years.
(c)    Except as otherwise set forth herein, each Member shall have the right,
exercisable upon written demand, to examine the items described in Section
7.1(b) during ordinary business hours and for any purpose reasonably related to
the Member’s Interest in the Company (which purpose must be stated in the
written demand), and shall have the right, at its own expense, to make copies of
all such items.

7.2    Annual Reports. The Company shall prepare or cause to be prepared all
Federal, state and local tax returns that the Company is required to file. The
Company shall use commercially reasonable efforts to send to each Person who was
a Member at any time during each Taxable Year a copy of Schedule K-1 to Internal
Revenue Service Form 1065 (or any successor form) indicating such Member’s share
of the Company’s income, loss, gain, expense and other items relevant for
Federal income tax purposes and corresponding analogous state and local tax
forms as soon as reasonably practicable after the end of such Taxable Year.

7.3    Tax Elections. The Company shall make on the first U.S. federal income
tax return due after the date hereof, and keep in effect, a valid election under
Code section 754. The Managing Member shall have the authority to make any and
all other tax elections and other decisions relating to tax matters for Federal,
state and local purposes.

7.4    Taxable Year. The taxable year of the Company (the “Taxable Year”) shall
be the calendar year (unless a different year-end becomes required for federal
income tax purposes); provided, however, that the last Taxable Year of the
Company shall end on the date on which the Company is terminated.

7.5    Tax Matters Partner. For purposes of Code section 6231(a)(7) as in effect
prior to the enactment of the Bipartisan Budget Act of 2015 and Code section
6223(a) as amended by the Bipartisan Budget Act of 2015, the Company and each
Member hereby designate HLI as the “tax matters partner” and the “partnership
representative,” respectively (collectively, the “Tax Matters Partner”). The
Managing Member may remove or replace the Tax Matters Partner at any time and
from time to time. The Tax Matters Partner is specifically directed and
authorized to take whatever steps may be necessary or desirable to perfect such
designation, including filing any forms or documents with the Internal Revenue
Service and taking such other action as may from time to time be required under
the Regulations. The Company shall indemnify and reimburse, to the fullest
extent permitted by law, the Tax Matters Partner for all expenses (including
legal and


27

--------------------------------------------------------------------------------



accounting fees) incurred as Tax Matters Partner while acting in good faith
pursuant to this Section 7.5.

ARTICLE 8.     POWERS, RIGHTS AND DUTIES OF THE MEMBERS

8.1    Limitations.
(a)    Other than as expressly set forth in this Agreement, (i) no Member
(except for the Managing Member acting in his, her, or its capacity as such)
shall participate in or have any control over the management, operations, or
business of the Company; (ii) the ownership of Units, other Capital Stock in the
Company, or the fact of a Member’s admission as a Member of the Company shall
not confer any rights to participate in the management of the affairs of the
Company; (iii) no Member other than the Managing Member shall have any right to
approve or otherwise consent to any matter involving the Company, including with
respect to any merger, consolidation, combination, division or conversion of the
Company, or any other matter that a Member might otherwise have the ability to
vote or consent with respect to under the Act, at law, in equity or otherwise;
(iv) no Member other than the Managing Member (acting in his, her, or its
capacity as such) shall have the power to transact business for the Company, any
right, authority or power to act for or on behalf of or bind the Company or
assume any obligation or responsibility of the Company or of any other Member;
and (v) no Member other than the Managing Member (acting in his, her or its
capacity as such) shall hold himself out as a general agent of the Company or
the other Members in any business, activity or enterprise other than that of the
Company.
(b)    The Members shall have no interest in the properties or assets of the
Managing Member, or any equity therein, or in any proceeds of any sales thereof
(which sales shall not be restricted in any respect), by virtue of acquiring or
owning an Interest in the Company.

8.2    Liability. Except as otherwise provided by the Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise shall be solely the debts, obligations and liabilities of the Company,
and no Member shall be obligated personally for any such debt, obligation or
liability solely by reason of being a Member. No Member shall be: personally
liable for the return of any portion of the Capital Contributions (or any return
thereon) of any other Member; required to lend any funds to the Company; have
any obligation to make capital contributions to the Company, except as required
pursuant to Sections 3.5(d) through 3.5(f) of this Agreement, or that may be
required to return the amount of any distributions under Section 8846 of the Act
received by such Member, or with respect to withholding obligations of the
Company.


28

--------------------------------------------------------------------------------




8.3    Priority. Except as otherwise provided in this Agreement, no Member shall
have priority over any other Member as to Company allocations or distributions.

8.4    Member Standard of Care. To the fullest extent permitted by law, no
Member other than the Managing Member (but solely in its capacity as Managing
Member) shall, in its capacity as a Member, have any fiduciary or other duties
at law or in equity to the Company or to any other Member, and any such duties
that a Member might otherwise have are hereby expressly eliminated and
disclaimed by the Company and the Members to the fullest extent permitted by
law.

ARTICLE 9.     MANAGEMENT

9.1    The Managing Member; Delegation of Authority and Duties.
(a)    Managing Member. HLI shall be and is hereby designated as the Managing
Member.
(b)    Authority of Managing Member. Subject to the provisions of this
Agreement, the business, property and affairs of the Company shall be managed
under the sole, absolute and exclusive direction of the Managing Member, the
conduct, control and management of the Company shall be vested exclusively in
the Managing Member, and in all matters relating to or arising out of the
conduct of the operation of the Company, the decision of the Managing Member
shall be the decision of the Company. Without limiting the foregoing provisions
of this Section 9.1(a) and subject to the provisions of this Agreement, the
Managing Member shall have the sole power to manage or cause the management of
the Company, including, without limitation, the power and authority to
effectuate the sale, lease, transfer, exchange or other disposition of any, all
or substantially all of the assets of the Company (including, but not limited
to, the exercise or grant of any conversion, option, privilege or subscription
right or any other right available in connection with any assets at any time
held by the Company) or the division, conversion or domestication of the
Company, or the merger, consolidation, reorganization or other combination of
the Company with or into another entity.
(c)    Existence and Maintenance of Business. The Managing Member may take all
action that it determines to be necessary or appropriate (i) for the
continuation of the Company’s valid existence as a limited liability company
under the laws of the Commonwealth of Pennsylvania (and of each other
jurisdiction in which such existence is necessary to enable the Company to
conduct the business in which it is engaged) and (ii) for the maintenance,
preservation and operation of the business of the Company. The Managing Member
may file or cause to be filed for recordation in the office of the appropriate
authorities of the Commonwealth of Pennsylvania, and in the proper office or
offices in each other jurisdiction in which the Company is formed or qualified,
such certificates or as are required to reflect the authority of the


29

--------------------------------------------------------------------------------



Managing Member, the identity of the Members and the amounts of their respective
capital contributions.
(d)    Investment Company Act. The Managing Member shall use its best efforts to
assure that the Company shall not be subject to registration as an investment
company pursuant to the Investment Company Act of 1940, as amended.
(e)    Fiduciary Obligations. Each Member acknowledges that the Company is a
subsidiary of the Managing Member and that each Member holding Class B Units or
Class C Units has the right pursuant to the Exchange Agreement to exchange those
Units for Class A Common Stock of the Managing Member. Therefore, it is
expressly intended by the Members (i) that none of the Managing Member, its
directors or officers, or the officers of the Company shall have fiduciary or
other duties to the Company or any of its Members that are separate and apart or
different from those duties that it, she or he may have to the Managing Member
and its stockholders; (ii) that any duty of care that any of them may have to
the Company or its Members shall be deemed fulfilled if that duty has been
fulfilled with respect to the Managing Member and its stockholders; (iii) that
the Managing Member shall not be obligated to (x) present any particular
business opportunity to the Company even if the opportunity is of a character
that could be undertaken by the Company or is within the purposes of the
Company, or (y) refrain from entering into any transaction with the Company,
even if such a transaction is not on arms-length terms or otherwise fair to the
Company considered in isolation; and (iv) that all actions taken or not taken by
the Managing Member, any of its directors or officers, or any officer of the
Company shall be presumed to have been taken in good faith unless it is shown by
a preponderance of the evidence that, at the time of taking or not taking such
action, the action or inaction, was not believed by the Managing Member, or the
relevant director or officer, as the case may be, to be not in the best interest
of the Managing Member and its stockholders.
(f)    None of the Managing Member, any of its directors or officers, any
officer of the Company shall be liable to the Company or the Members for
monetary damages for breach of fiduciary duty as the Managing Member, except for
liability (A) under criminal laws and under federal, state, and local laws, if
any, imposing liability on the Managing Member for payment of taxes or (B) for
any action or inaction that constitutes fraud, willful misconduct or
recklessness.
(g)    No amendment or repeal of this Section shall apply to or have any effect
on the liability or alleged liability of any Person who is or was a Managing
Member (or a director or officer of either the Managing Member or the Company)
for or with respect to any acts or omissions occurring prior to the effective
date of such amendment or repeal. If the Act is amended to permit a Pennsylvania
limited liability company to provide greater protection from personal liability
for its managing member, than the express terms of this Section, this Section
shall be construed to provide for such greater protection.


30

--------------------------------------------------------------------------------



(h)    This Section 9.1 shall constitute an election, from and after February
21, 2017, to vary the standards of conduct otherwise applicable to the Managing
Member of a Pennsylvania limited liability company, pursuant to Sections 8815
and 8849.2 of the Act.

9.2    Officers.
(a)    Delegation by Managing Member. The Managing Member shall have the power
and authority to delegate to one or more other Persons the Managing Member’s
rights and powers to manage and control the business and affairs of the Company,
including to delegate to agents and employees of the Managing Member or the
Company, and to delegate by a management agreement or another agreement with, or
otherwise to, other Persons. The Managing Member may authorize any Person
(including any Member or Officer of the Company or the Managing Member) to enter
into and perform any agreement on behalf of the Company.
(b)    Designation and Appointment. The Managing Member may, from time to time,
employ and retain Persons as may be necessary or appropriate for the conduct of
the Company’s business, including employees, agents and other Persons (any of
whom may be a Member) who may be designated as officers of the Company (each, an
“Officer” and, collectively, “Officers”), with such titles as and to the extent
authorized by the Managing Member. Any number of offices may be held by the same
Person. In its discretion, the Managing Member may choose not to fill any office
for any period as it may deem advisable. Officers need not be residents of the
Commonwealth of Pennsylvania or Members. Any Officers so designated shall have
such authority and perform such duties as the Managing Member may from time to
time delegate to them. The Managing Member may assign titles to particular
Officers. Each Officer shall hold office until his successor shall be duly
designated and shall qualify or until his death or until he shall resign or
shall have been removed in the manner hereinafter provided. The salaries or
other compensation, if any, of the Officers of the Company shall be fixed from
time to time by the Managing Member. Designation of an Officer shall not of
itself create any contractual or employment rights.
(c)    Resignation and Removal. Any Officer may resign as such at any time. Such
resignation shall be made in writing and shall take effect at the time specified
therein, or if no time is specified, at the time of its receipt by the Managing
Member. The acceptance of a resignation shall not be necessary to make it
effective, unless expressly so provided in the resignation. Any Officer may be
removed as such, either with or without cause at any time by the Managing
Member.

9.3    Indemnification of the Managing Member, Officers and Agents.
(a)    The Company shall indemnify, defend and hold harmless the Managing
Member, its Affiliates, its directors and officers, the officers of the Company,
and the former and


31

--------------------------------------------------------------------------------



current directors, officers, agents, consultants, and employees of the Company,
(each, an “Indemnified Party”), from and against any loss, claim, demand,
dispute, controversy, expense, damage or injury, judgment or liability suffered
or sustained by them, by reason of any acts, omissions or alleged acts or
omissions arising out of their activities on behalf of the Company or in
furtherance of the interests of the Company, including any judgment, award,
settlement, reasonable attorneys’ fees and other costs or expenses incurred in
connection with the defense of, or participation as a witness in, any actual or
threatened action, proceeding, investigation or claim, including an action by or
in the right of the Company, if the acts, omissions or alleged acts or omissions
upon which such actual or threatened action, proceeding or claims are based were
not a result of fraud, recklessness or willful misconduct by such Indemnified
Party. Any indemnification pursuant to this Section 9.3 shall only be from the
assets of the Company and the proceeds of insurance maintained by or for the
benefit of the Company.
(b)    Expenses (including reasonable attorneys’ fees) incurred by an
Indemnified Party in a civil or criminal action, suit or proceeding shall be
paid by the Company in advance of the final disposition of such action, suit or
proceeding; provided that if an Indemnified Party is advanced such expenses and
it is later determined that such Indemnified Party was not entitled to
indemnification with respect to such action, suit or proceeding, then such
Indemnified Party shall reimburse the Company for such advances.
(c)    No amendment, modification or deletion of this Section 9.3 shall apply to
or have any effect on the right of any Indemnified Party to indemnification for
or with respect to any acts or omissions of such Indemnified Party occurring
prior to such amendment, modification or deletion.

9.4    Certain Costs and Expenses. The Company shall (i) pay, or cause to be
paid, all costs, fees, operating expenses and other expenses of the Company
(including the costs, fees and expenses of attorneys, accountants or other
professionals and the compensation of all personnel providing services to the
Company) incurred in pursuing and conducting, or otherwise related to, the
activities of the Company and (ii) the Company shall pay or reimburse the
Managing Member for (A) all costs, fees or expenses incurred by the Managing
Member in connection with the IPO, other than the payment obligations of the
Managing Member under the Tax Receivable Agreement and the income, franchise
(except as provided in this Section 9.4) or similar tax obligations of the
Managing Member, and (B) all costs, fees or expenses incurred by the Managing
Member in connection with serving as the Managing Member. To the extent that the
Managing Member determines in good faith that such expenses are related to the
business and affairs of the Company or any of its subsidiaries (including
expenses that relate to the business and affairs of the Company or any of its
subsidiaries and that also relate to other activities of the Managing Member),
the Managing Member may cause the Company to pay or bear all expenses of the
Managing Member, including costs of securities offerings not borne directly by
Members,


32

--------------------------------------------------------------------------------



compensation and meeting costs of the board of directors of the Managing Member,
costs relating to periodic reports to stockholders of the Managing Member,
litigation costs and damages arising from litigation, accounting and legal costs
incurred by the Managing Member and franchise taxes arising from the existing or
business activities of the Managing Member, provided that the Company shall not
pay or bear any income or similar tax obligations of the Managing Member.

9.5    Insurance. The Company may purchase and maintain insurance with such
limits or coverages as the Managing Member reasonably deems appropriate, at the
expense of the Company and to the extent available, for the protection of any
officer, director, employee, agent, or representative of the Managing Member or
the Company against any liability incurred by such Person in any such capacity
or arising out of his status as such, whether or not the Company has the power
to indemnify such Person against such liability. Any amounts payable by the
Company to any Person indemnified pursuant to the provisions of Section 9.3
above shall be payable first from the proceeds of any insurance recovery
pursuant to policies purchased by or on behalf of the Company and then from the
other assets of the Company; provided that the foregoing shall not affect the
Company’s obligation to advance expenses pursuant to Section 9.3(b) hereof in
circumstances in which the insurance company issuing any policy purchased by the
Company will not advance such expenses.

ARTICLE 10.     TRANSFERS OF INTEREST BY MEMBERS

10.1    Restrictions on Transfers of Interests by Members. No Member may sell,
assign, pledge or in any manner dispose of or create or suffer the creation of a
security interest in or any encumbrance (it being agreed that no provision under
the Exchange Agreement shall constitute an encumbrance for purposes hereof) on
all or a portion of its Interest in the Company (the commission of any such act
being referred to as a “Transfer,” any Person who effects a Transfer being
referred to as a “Transferor” and any Person to whom a Transfer is effected
being referred to as a “Transferee”) except in accordance with the terms and
conditions set forth in this Article 10. No Transfer of an Interest in the
Company shall be effective until such time as all requirements of this Article
10 in respect thereof have been satisfied and, if consents, approvals or waivers
are required under this Agreement by the Managing Member, all of the same shall
have been confirmed in writing by the Managing Member. Any Transfer or purported
Transfer of an Interest in the Company not made in accordance with this
Agreement (a “Void Transfer”) shall be null and void and of no force or effect
whatsoever. Any amounts otherwise distributable under Article 6 in respect of an
Interest in the Company that has been the subject of a Void Transfer may be
withheld by the Company until the Void Transfer has been rescinded, whereupon
the amount withheld (after reduction by any damages suffered by the Company
attributable to such Void Transfer) shall be distributed without interest to the
rightful holder of such Interest.


33

--------------------------------------------------------------------------------




10.2    Transfer of Interest of Members.
(a)    A Member may not Transfer all or any portion of its Interest in the
Company to any Person without the consent of the Managing Member (which consent
shall be given or withheld on the sole discretion of the Managing Member);
provided that, subject to Section 10.3, a Member may, without the consent of the
Managing Member or any other Member, Transfer all or a portion of its Interest
in the Company (i) in a Permitted Transfer or (ii) pursuant to the Exchange
Agreement.
(b)    For purposes of this Agreement, a “Permitted Transfer” means the
following:
(i)    for any Member that is a natural person, a Transfer, whether inter vivos
or by will or the laws of descent and distribution, of all or any portion of his
or her Interest to (A) his or her spouse, (B) his or her lineal descendants
(including adopted children and the children of such spouse), (C) any trust for
the benefit of the Member or any Person listed in (A) or (B), or (D) any
grantor-controlled family charity, provided that, in each case (A) through (D),
the Member or the Member’s personal representative provides prior written notice
describing such Transfer to the Company;
(ii)    for any Member that is not a natural person, a Transfer of all or any
portion of its Interest to an Affiliate of, or owner of an equity interest in,
such Member (including any distribution by such Member to its members, partners
or shareholders (the “Member’s Owners”) or any redemption of the interests in
such Member held by one or more of the Member’s Owners, and any related
distributions or redemptions by the Member’s Owners to their respective members,
partners or shareholders), provided that, in each case, the Member provides
prior written notice describing such Transfer to the Company. For clarity, the
Management LLC Members are the Member’s Owners of Management LLC; or
(iii)    a Transfer permitted under Section 10.4.
(c)    The Transferee of a Member’s Interest in the Company may be admitted to
the Company as a Substituted Member upon the prior written consent of the
Managing Member (which consent shall not be unreasonably withheld, conditioned
or delayed). No Transferee of a Member’s Interest shall become a Substituted
Member unless such Transfer shall be made in compliance with Sections 10.2(a)
and 10.3. Unless a Transferee of a Member’s Interest in the Company is admitted
as a Substituted Member under this Section 10.2(b), it shall have none of the
powers of a Member hereunder and shall have only such rights of an assignee
under the Act as are consistent with this Agreement.


34

--------------------------------------------------------------------------------



(d)    Upon the Transfer of the entire Interest in the Company of a Member and
effective upon the admission of its Transferee as a Substituted Member, the
Transferor shall be deemed to have withdrawn from the Company as a Member.
(e)    Upon the death, dissolution, resignation or withdrawal in contravention
of Section 11.1, or the bankruptcy of a Member (the “Withdrawing Member”), the
Company shall have the right to treat such Member’s successor(s)-in-interest as
assignee(s) of such Member’s Interest in the Company, with none of the powers of
a Member hereunder and with only such rights of an assignee under the Act as are
consistent with this Agreement.
(f)    Upon request of the Company, each Member agrees to provide to the Company
information regarding its adjusted tax basis in its Interests along with
documentation substantiating such amount, and any other information,
documentation and certification necessary for the Company to comply with Code
section 743 and the Regulations thereunder.
(g)    The Company shall reflect each Transfer and admission of a Member
authorized under this Article 10 by amending the Schedule of Members maintained
pursuant to Section 3.1.
(h)    To the extent that any Class B Units are Transferred in accordance with
this Article 10 by any Member (other than the Managing Member), the Transferor
shall Transfer to the Transferee an equal number of shares of Class B Common
Stock. No Member shall make any other Transfer of Class B Common Stock.
(i)    Notwithstanding anything in this Agreement to the contrary, no admission
(or purported admission) of a Member, and no Transfer (or purported Transfer) of
all or any part of a Member’s interest in the Company (or any economic interest
therein) whether to another Member or to a Person who is not a Member, shall be
effective, and any such admission or Transfer (or purported admission or
Transfer) shall, to the extent permitted by applicable law, be void ab initio,
and no Person shall otherwise become a Member if after such admission or
Transfer (or purported admission or Transfer) the Company would have more than
one hundred Members, unless the Managing Member determines in its sole
discretion that the Company will meet the requirements set forth in Treasury
Regulations Section 1.7704-1(j)(1) for the Taxable Year of such Transfer and all
subsequent Taxable Years. In determining whether the Company will have more than
one hundred Members for purposes of this Section 10.2, each Person indirectly
owning an interest in the Company through a partnership (including any entity
treated as a partnership for U.S. federal income tax purposes), a grantor trust
or an S corporation (each such entity, a “flow-through entity”) shall be treated
as a Member unless the Managing Member determines in its sole discretion, after
consulting with qualified tax counsel, that less than substantially all of the
value of the beneficial owner’s interest in the flow-through entity is
attributable to the flow-through entity’s interest (direct or indirect) in the
Company.


35

--------------------------------------------------------------------------------




10.3    Further Requirements. In addition to the other requirements of Sections
10.2 and 10.4, and unless waived in whole or in part by the Managing Member, no
Transfer of all or any portion of an Interest in the Company may be made unless
the following conditions are met:
(a)    The Transferor or Transferee shall have paid all reasonable costs and
expenses, including attorneys’ fees and disbursements and the cost of the
preparation, filing and publishing of any joinder or amendment to this Agreement
or the Certificate, incurred by the Company in connection with the Transfer;
(b)    The Transferor shall have delivered to the Company a fully executed copy
of all documents relating to the Transfer, executed by both the Transferor and
the Transferee, and the agreement of the Transferee in writing and otherwise in
form and substance reasonably acceptable to the Managing Member to:
(i)    be bound by the terms imposed upon such Transfer by the terms of this
Agreement; and
(ii)    assume all obligations of the Transferor under this Agreement and such
other agreements as the Managing Member may specify relating to the Interest in
the Company that is the subject of such Transfer;
(c)    The Managing Member shall have been reasonably satisfied, including, at
its option, having received an opinion of counsel to the Company reasonably
acceptable to the Managing Member, that:
(i)    the Transfer will not cause the Company to be treated as an association
taxable as a corporation for Federal income tax purposes;
(ii)    the Transfer will not cause the Company to be treated as a “publicly
traded partnership” within the meaning of Code section 7704; and
(iii)    the Transfer does not require registration under the Securities Act or
any rules or regulations thereunder or cause the Company to be required to
register as an Investment Company under the Investment Company Act of 1940, as
amended, or any rules or regulations thereunder.
Any waivers from the Managing Member under this Section 10.3 shall be given or
denied as determined by the Managing Member.

10.4    Exchange; Take-Along, Tag-Along Rights.
(a)    The Members and the Company have entered into an Exchange Agreement
contemplating the exchange of Class B Units and shares of Class B Common Stock


36

--------------------------------------------------------------------------------



or Class C Units, as the case may be, for shares of Class A Common Stock on the
terms and conditions set forth in the Exchange Agreement.
(b)    Take-Along Rights.
(i)    If there should be a Qualified Sale Transaction, HLI may, in its capacity
as Managing Member and in its sole discretion, require (“take-along right”) each
Member to (A) sell all (but not less than all) of the Units (together with the
associated shares of Class B Common Stock, if any) then held by that Member to
the purchaser in accordance with this Section 10.4(b) or (B) require that Member
to surrender those Units (together with the associated shares of Class B Common
Stock, if applicable) for redemption by the Company, as the transaction may
require, subject to all applicable provisions of this Section 10.4.
Notwithstanding the foregoing, the Managing Member may allow any Person owning
Units of record or beneficially that is employed by HLI, the Company or their
Subsidiaries to retain, and exclude from a Qualified Sale Transaction, a portion
of those Units in connection with any Qualified Sale Transaction.
(ii)    The Managing Member shall give notice to each other Member, not fewer
than 30 days prior to the consummation of any contemplated Qualified Sale
Transaction, setting forth the principal terms of the Qualified Sale Transaction
(including the proposed closing date) in reasonable detail and advising as to
whether its take-along rights are exercised or waived.
(iii)    If the Managing Member elects to exercise its take-along rights in
connection with a Qualified Sale Transaction, it shall provide to each other
Member and to each beneficial owner of that Members’ Units all documents
required to be executed by each of them to consummate the Qualified Sale
Transaction, not fewer than ten days prior to the closing date. Each other
Member shall deliver (or cause to be delivered) to the Managing Member, at least
five days before the proposed closing date, all such documents. If any Member
fails to deliver (or cause to be delivered) these documents and the Qualified
Sale Transaction is subsequently consummated, the Company shall cause its books
and records to show that the Units owned of record or beneficially by the
defaulting Member or beneficial owner, as applicable, are bound by the
provisions of this Section and that they may be Transferred only to the
Qualified Purchaser who purchased the Units in the Qualified Sale Transaction
or, in the case of a Qualified Sale Transaction that is structured as a
redemption of Units, to the Company for redemption.
(c)    Tag-Along Rights.
(i)In the event of any Qualified Sale Transaction to a bona fide unaffiliated
third party pursuant to clause (a) of the definition of Qualified Sale
Transaction, each Member shall have the right to require the Managing Member to
(A) include, or cause to be


37

--------------------------------------------------------------------------------



included, all or any of the Units (together with the associated shares of Class
B Common Stock, if applicable) held by that Member in the Qualified Sale
Transaction, (B) alternatively, at the sole discretion of the Managing Member,
redeem such Units and associated shares, or (C) further alternatively, and also
in the sole discretion of the Managing Member, Exchange such Units and
associated shares pursuant to the Exchange Agreement for an equal number of
shares of Class A Common Stock of HLI, plus, in all applicable cases, payment of
the par value of the associated shares of Class B Common Stock, subject to all
applicable provisions of this Section 10.4.
(ii)If a Member wishes to participate in the Qualified Sale Transaction pursuant
to this Section 10.4(c), that Member shall give notice to the Managing Member
within ten days after its receipt of notice of the transaction pursuant to
Section 10.4(b)(ii). On receipt of the Member’s notification, and in any event
at least ten days prior to the contemplated closing of the Qualified Sale
Transaction, the Managing Member shall provide to each Member electing to
participate the documents required for execution in connection with the
Qualified Sale Transaction. To participate in the Qualified Sale Transaction,
the Member shall deliver to the Managing Member, at least five days before the
proposed closing date, all such documents. If any Member fails to deliver these
documents, its rights to participate in that (but not any other) Qualified Sale
Transaction shall lapse.
(d)    The consideration for any Units included in a Qualified Sale Transaction
shall be the same as the price per share of Class A Common Stock that is paid in
that transaction; provided, however, that if for any reason, Units of limited
liability company interest in the Company or HLAI are included in the
transaction at a higher price, that higher price shall be the price of Company
Units included pursuant to these Sections 10.4(b) and 10.4(c). The form of
consideration for any transaction pursuant to an exercise by the Managing Member
of its take-along rights shall be cash; the form of consideration for Units
included in a Qualified Sale Transaction pursuant to an exercise by a Member of
its tag-along rights shall be the same as that paid for all other Units and
shares of Common Stock included in the transaction.
(e)    If the Qualified Sale Transaction is consummated, promptly after such
consummation, the Managing Member shall notify the Company and each other Member
to that effect and furnish such evidence of the sale and of the terms thereof as
any other Member may reasonably request. The Managing Member shall also cause to
be remitted to each other Member that has complied with its obligations
hereunder or who is deemed to have sold its Units pursuant hereto the proceeds
of the sale attributable to the sale of such Member’s Units (subject to any
agreed holdbacks or escrows in connection with such sale which will be paid to
such Members as promptly as practicable after the Managing Members’ receipt of
same, and net of such Member’s pro rata portion of all costs and expenses
incurred by the Managing Member on behalf of the Company and the Members in
connection therewith. Likewise, upon its receipt of any deferred consideration
(such as pursuant to the release of an escrow or holdback, the


38

--------------------------------------------------------------------------------



payment of an earnout, or the receipt of a tax refund, for example), the
Managing Member or the Company, as applicable, shall cause to be remitted to
each other Member its pro rata portion of that amount. For the purposes of this
Section 3.04, each Member’s “pro rata” portion of any amount shall be the amount
that is equal to the percentage obtained by dividing the number of Company Units
held by that Member and included, redeemed, or exchanged in the Qualified Sale
Transaction by the aggregate number of Company Units of all Members that are
included in or redeemed in the transaction. If a Qualified Sale Transaction is
not consummated by the Managing Member, it shall return to each other Member all
documents previously delivered by them to it in connection with the Qualified
Sale Transaction.
(f)    In connection with any Qualified Sale Transaction, each Member shall use
its or his commercially reasonable best efforts to aid the Company and HLI in
the consummation of the transaction and shall take all actions necessary, proper
or advisable in connection therewith as are requested by the Managing Member,
including casting votes or providing written consents in favor of the
transaction if required by applicable law or requested by the Managing Member.
As part of this cooperation, each Member shall: execute and deliver the
definitive transaction documents and all related documentation and take such
other action in support of the sale as shall be reasonably requested by the
Managing Member, and make such representations and warranties and provide such
indemnification as may be reasonably requested by the Purchaser, provided that
the liability for indemnification, if any, of such Member shall not exceed the
amount of consideration actually paid to such Member. No Member shall have any
liability for any representation or warranty made by another Member, and the
terms and conditions of any Member’s participation in a Qualified Sale
Transaction shall be substantially identical to the terms applicable to all
other Persons selling securities in that transaction.
(g)     Change in Control of HLI . Should there occur a Change in Control of
HLI, each of the Members other than the Managing Member shall have the right to
require the Managing Member to effect an Exchange of any or all of the Units
(together with the associated shares of Class B Common Stock, if applicable)
then held by that Member effective immediately prior to the consummation of the
Change in Control of HLI and notwithstanding any restrictions or limitations on
the timing of Exchanges that may be in effect under the Exchange Agreement or
HLI policies at the time. In the event of a Change in Control of HLI, the
Managing Member shall give to each Member the lesser of 30 days advance notice
of the occurrence of that Change in Control of HLI, or, the longest notice that
is reasonably practicable in light of the circumstances attending the Change in
Control of HLI. A Member wishing to exercise its rights pursuant to this Section
10.4(g) shall give notice to the Managing Member of the exercise of those rights
as promptly as practicable, and in any event within five business days after the
date of the Managing Member’s notice. Thereafter, the Managing Member, the
Company, and the Member exercising Exchange rights pursuant to this Section
10.4(g) shall each use their reasonable best efforts to cause the requested
Exchanges to be effected as and when provided herein.


39

--------------------------------------------------------------------------------



(h)    Notwithstanding anything in this Section 10.4 to the contrary, (i) there
shall be no liability on the part of the Managing Member or any other Person to
any Member if any sale, redemption or Exchange of Units pursuant to this Section
10.4 is not consummated due to a failure of a Qualified Sale Transaction or
Change in Control of HLI to occur.
(i)     Expenses . All expenses of the Company and of the Members occasioned by
a Transfer of a Member’s Units permitted under Section 10.4(b) , 10.4(c) and
10.4(d) shall be borne by the Member effecting such Transfer. Shared costs and
expenses shall be borne by the Members and beneficial owners transferring or
exchanging in the transaction pro rata or in such other proportion as the
Managing Member may in good faith determine to be equitable.

10.5    Automatic Conversion. Upon the termination of employment with the
Company (and HLI, if applicable) of any Management LLC Member (a) who is a Major
Management Holder (for Cause) or (b) who is not a Major Management Holder (for
any reason, with or without Cause), then in either case (a) or (b), the Company
shall automatically effect a conversion of all Class B Units beneficially owned
by such Management LLC Member and his or her successors-in-interest (whether or
not held through Management LLC) to an equal number of Class C Units. In
connection with such conversion, the Managing Member shall redeem all shares of
Class B Common Stock held by such Management LLC Member for a cash payment of
the aggregate par value of such Class B Common Stock. This provision will cease
to have effect after a Sunset (as defined in the Amended and Restated
Certificate of Incorporation of HLI). Notwithstanding anything in this Agreement
to the contrary, the termination of employment of a Major Management Holder
without Cause shall not result in an automatic conversion hereunder.

10.6    Consequences of Transfers Generally.
(a)    In the event of any Transfer or Transfers permitted under this Article
10, the Transferor and the Interest in the Company that is the subject of such
Transfer shall remain subject to this Agreement, and the Transferee shall hold
such Interest in the Company subject to all unperformed obligations of the
Transferor. Any successor or Transferee hereunder shall be subject to and bound
by this Agreement as if originally a party to this Agreement.
(b)    Unless a Transferee of a Member’s Interest becomes a Substituted Member,
such Transferee shall have no right to obtain or require any information or
account of Company transactions, or to inspect the Company’s books or to
exercise any rights of approval reserved only to admitted Members of the Company
with respect to Company matters. Such a Transfer shall, subject to the last
sentence of Section 10.1, merely entitle the Transferee to receive the share of
distributions, Net Income, Net Loss and items of income, gain, deduction and
loss to which the Transferor otherwise would have been entitled. Each Member
agrees that such Member will, upon request of the Managing Member, execute such
certificates or other documents and perform such acts as the Managing Member
deems appropriate after a Transfer of


40

--------------------------------------------------------------------------------



such Member’s Interest in the Company (whether or not the Transferee becomes a
Substituted Member) to preserve the limited liability of the Members under the
laws of the jurisdictions in which the Company is doing business.
(c)    The Transfer of a Member’s Interest in the Company and the admission of a
Substituted Member shall not be cause for dissolution of the Company.

10.7    Capital Account; Percentage Interest. Any Transferee of a Member under
this Article 10 shall, subject to the last sentence of Section 10.1, succeed to
the portion of the Capital Account and Percentage Interest so Transferred to
such Transferee.

10.8    Additional Filings. Upon the admission of a Substituted Member under
Section 10.2, the Company shall cause to be executed, filed and recorded with
the appropriate governmental agencies such documents (including amendments to
this Agreement) as are required to accomplish such substitution.

ARTICLE 11.     RESIGNATION OF MEMBERS; TERMINATION OF COMPANY; LIQUIDATION AND
DISTRIBUTION OF ASSETS

11.1    Resignation of Members. Except as otherwise specifically permitted in
this Agreement, a Member may not resign or withdraw from the Company unless
unanimously agreed to in writing by all other Members or in connection with the
Transfer of all of such Member’s Units in accordance with the provisions of
Article 10. The Managing Member shall reflect any such resignation or withdrawal
by amending the Schedule of Members maintained pursuant to Section 3.1(c), dated
as of the date of such resignation or withdrawal, and the resigning or
withdrawing Member (or such Member’s successors-in-interest) shall have none of
the powers of a Member hereunder and shall only have such rights of an assignee
of a limited liability company interest under the Act as are consistent with the
other terms and provisions of this Agreement and with no other rights under this
Agreement. The remaining Members may, in their sole discretion, cause the
Company to distribute to the resigning or withdrawing Member the balance in its
Capital Account on the date of such resignation or withdrawal. Upon the
distribution to the resigning or withdrawing Member of the balance in his
Capital Account, the resigning or withdrawing Member shall have no further
rights with respect to the Company. Any Member resigning or withdrawing in
contravention of this Section 11.1 shall indemnify, defend and hold harmless the
Company, the Managing Member and all other Members from and against any losses,
expenses, judgments, fines, settlements or damages suffered or incurred by the
Company or any such other Member arising out of or resulting from such
resignation or withdrawal.


41

--------------------------------------------------------------------------------




11.2    Dissolution of the Company.
(a)    The Company shall be dissolved upon the first to occur of any of the
following events:
(i)    the determination of the Managing Member to dissolve the Company;
(ii)    an order by a court of competent jurisdiction that the Company be
dissolved; or
(iii)    the sale or disposition of all or substantially all of the assets of
the Company.
(b)    Except as expressly provided herein or as otherwise required by the Act,
the Members shall have no power to dissolve the Company. Absent any of the
events set out in Section 11.2(a) above, the Company shall not be dissolved upon
any Member becoming bankrupt or executing an assignment for the benefit of
creditors, or the death, retirement, insanity, resignation, expulsion or
dissolution of any Member, or any other event that terminates the continued
membership of a Member in the Company.
(c)    In the event of the dissolution of the Company for any reason, the
Managing Member or a liquidating agent or committee appointed by the Managing
Member shall act as a liquidating agent (the Managing Member or such liquidating
agent or committee, in such capacity, is hereinafter referred to as the
“Liquidator”) and shall commence to wind up the affairs of the Company and to
liquidate the Company assets. The Members shall continue to share all income,
losses and distributions during the period of liquidation in accordance with
Article 5 and Article 6. The Liquidator shall have full right and unlimited
discretion to determine the time, manner and terms of any sale or sales of
Company assets pursuant to such liquidation, giving due regard to the activity
and condition of the relevant market and general financial and economic
conditions.
(d)    The Liquidator shall have all of the rights and powers with respect to
the assets and liabilities of the Company in connection with the liquidation and
termination of the Company that the Managing Member would have with respect to
the assets and liabilities of the Company during the term of the Company, and
the Liquidator is hereby expressly authorized and empowered to execute any and
all documents necessary or desirable to effectuate the liquidation and
termination of the Company and the transfer of any Company assets.
(e)    Notwithstanding the foregoing, a Liquidator which is not a Member shall
not be deemed a Member and shall not have any of the economic interests in the
Company of a Member; and such Liquidator shall be compensated for its services
to the Company at normal,


42

--------------------------------------------------------------------------------



customary and competitive rates for its services to the Company, as reasonably
determined by the Managing Member.

11.3    Distribution in Liquidation. The Company’s assets shall be applied in
the following order of priority:
(a)    first, to pay the costs and expenses of the winding-up, liquidation and
termination of the Company;
(b)    second, to creditors of the Company, in the order of priority provided by
law, including fees, indemnification payments and reimbursements payable to the
Members or their Affiliates, but not including those liabilities (other than
liabilities to the Members for any expenses of the Company paid by the Members
or their Affiliates, to the extent the Members are entitled to reimbursement
hereunder) to the Members in their capacity as Members;
(c)    third, to establish reserves reasonably adequate to meet any and all
contingent or unforeseen liabilities or obligations of the Company; provided,
however, that at the expiration of such period of time as the Liquidator may
deem advisable, the balance of such reserves remaining after the payment of such
contingencies or liabilities shall be distributed as hereinafter provided; and
(d)    fourth, the remainder to the Members in accordance with Section 6.1.
If the Liquidator, in its sole discretion, determines that Company assets other
than cash are to be distributed, then the Liquidator shall cause the Fair Market
Value of the assets not so liquidated to be determined (with any such
determination normally made by the Managing Member in accordance with the
definition of “Fair Market Value” being made instead by the Liquidator). Such
assets shall be retained or distributed by the Liquidator as follows:
(i)    the Liquidator shall retain assets having a value, net of any liability
related thereto, equal to the amount by which the cash net proceeds of
liquidated assets are insufficient to satisfy the requirements of clauses (a),
(b), and (c) of this Section 11.3; and
(ii)    the remaining assets shall be distributed to the Members in the manner
specified in clause (d) of this Section 11.3.
(e)    If the Liquidator, in its sole discretion, deems it not feasible or
desirable to distribute to each Member its allocable share of each asset, the
Liquidator may allocate and distribute specific assets to one or more Members as
the Liquidator shall reasonably determine to be fair and equitable, taking into
consideration, inter alia, the Fair Market Value of such assets and the tax
consequences of the proposed distribution upon each of the Members (including
both distributees and others, if any). Any distributions in-kind shall be
subject to such conditions


43

--------------------------------------------------------------------------------



relating to the disposition and management thereof as the Liquidator deems
reasonable and equitable.

11.4    Final Reports. Within a reasonable time following the completion of the
liquidation of the Company’s assets, the Liquidator shall deliver to each of the
Members a statement which shall set forth the assets and liabilities of the
Company as of the date of complete liquidation and each Member’s portion of
distributions pursuant to Section 11.3.

11.5    Rights of Members. Each Member shall look solely to the Company’s assets
for all distributions with respect to the Company and such Member’s Capital
Contribution (including return thereof), and such Member’s share of profits or
losses thereon, and shall have no recourse therefor (upon dissolution or
otherwise) against any other Member or the Managing Member.

11.6    Deficit Restoration. Notwithstanding any other provision of this
Agreement to the contrary, upon liquidation of a Member’s Interest in the
Company (whether or not in connection with a liquidation of the Company), no
Member shall have any liability to restore any deficit in its Capital Account.
In addition, no allocation to any Member of any loss, whether attributable to
depreciation or otherwise, shall create any asset of or obligation to the
Company, even if such allocation reduces the Capital Account of any Member or
creates or increases a deficit in such Capital Account; it is also the intent of
the Members that no Member shall be obligated to pay any such amount to or for
the account of the Company or any creditor of the Company. No creditor of the
Company is intended as a third-party beneficiary of this Agreement nor shall any
such creditor have any rights hereunder.

11.7    Termination. The Company shall terminate when all property owned by the
Company shall have been disposed of and the assets shall have been distributed
as provided in Section 11.3. The Liquidator shall then execute and cause to be
filed a Certificate of Cancellation of the Company.

ARTICLE 12.     NOTICES AND CONSENT OF MEMBERS

12.1    Notices. All notices, demands or requests required or permitted under
this Agreement must be in writing or electronic form, and shall be made by hand
delivery, certified mail, overnight courier service, electronic mail or
facsimile to the address, electronic mail address or facsimile number set forth
in the Schedule of Members, but any party may designate a different address,
electronic mail address or facsimile number by a notice similarly given to the
Company. Any such notice or communication shall be deemed given when delivered
by hand, if delivered on a Business Day, the next Business Day after delivery by
hand if delivered by hand on a day that is not a Business Day; four Business
Days after being deposited in the United States mail, postage prepaid, return
receipt requested, if mailed; on the next Business Day after being deposited for
next day delivery with Federal Express or a similar overnight courier; when


44

--------------------------------------------------------------------------------



receipt is acknowledged, whether by facsimile confirmation or return electronic
mail, if sent by facsimile or electronic mail on a Business Day; and the next
Business Day following the day on which receipt is acknowledged whether by
facsimile confirmation or return electronic mail, if sent by facsimile or
electronic mail on a day that is not a Business Day.

12.2    Consents and Approvals. Any action requiring the consent or approval of
Members under this Agreement, unless otherwise specified herein, may be taken at
a meeting of Members or, in lieu thereof, by written or electronic consent of
Members holding the requisite Percentage Interest or, where expressly required
by this Agreement or by applicable law, by all of the Members.

ARTICLE 13.     AMENDMENT OF AGREEMENT

13.1      Amendments . This Agreement may be amended, supplemented, waived or
modified by the written consent of the Managing Member in its sole discretion
without the approval of any other Member or other Person; provided , that to the
extent that any such amendment, supplement, waiver or modification would
adversely affect the legal rights (including, without limitation, those under
Section 10.4 ) of the holders of any given class of Units (other than Units held
by the Managing Member), such amendment shall require the consent of the holders
of a majority of the then outstanding Units of each such class held by Members
(other than, and, for purposes of determining whether holders of a majority of
the then outstanding Units have consented, any Units that are held by the
Managing Member).

13.2    Amendment of Certificate. In the event that this Agreement shall be
amended, supplemented or modified pursuant to this Article 13, the Managing
Member shall amend, supplement or modify the Certificate to reflect such change
if the Managing Member deems such amendment, supplement or modification of the
Certificate to be necessary or appropriate.

13.3    Power of Attorney. Each Member hereby irrevocably constitutes and
appoints the Managing Member as its true and lawful attorney-in-fact, with full
power of substitution, in its name, place and stead to make, execute, sign,
acknowledge (including swearing to), verify, deliver, record and file, on its
behalf, the following: (i) any amendment, supplement or modification to this
Agreement which complies with the provisions of Section 13.1 of this Agreement;
and (ii) the Certificate and any amendment, supplement or modification thereof
required because this Agreement is amended, including an amendment, supplement
or modification to effectuate any change in the membership of the Company or in
the Capital Contributions of the Members. This power-of-attorney is a special
power-of-attorney and is coupled with an interest in favor of the Managing
Member and, as such: (A) shall be irrevocable and continue in full force and
effect notwithstanding the subsequent death or incapacity of any party granting
this power-of-attorney, regardless of whether the Company or the Managing Member
shall have had notice thereof; (B) may be exercised for a Member by facsimile


45

--------------------------------------------------------------------------------



signature of the Managing Member or, after listing all of the Members, including
such Member, by a single signature of the Managing Member acting as
attorney-in-fact for all of them; and (C) shall survive the delivery of an
assignment by a Member of the whole or any portion of its Interest in the
Company, except that where the assignee thereof has been approved by the
Managing Member for admission to the Company as a Substituted Member, this
power-of-attorney given by the assignor shall survive the delivery of such
assignment for the sole purpose of enabling the Managing Member to execute,
acknowledge and file any instrument necessary to effect such substitution.

ARTICLE 14.     MISCELLANEOUS

14.1    Agreement for Further Execution. The Members agree to sign, swear or
acknowledge any certificates or filings required by the laws of the Commonwealth
of Pennsylvania or any other state, to sign, swear or acknowledge any amendment
or cancellation of such certificate or filings, whether or not such amendment or
cancellation is required by law, to sign, swear or acknowledge such other
certificates, filings, documents or affidavits of assumed name, trade name or
the like (and any amendments or cancellations thereof) that may be required for
conduct of the Company’s business and to cause the filing of any of the same for
record wherever such filing shall be required by law. This Section 14.1 shall
not prejudice or affect the rights of the Members to approve certain amendments
to this Operating Agreement as herein provided.

14.2    Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
excluding (to the greatest extent permitted by law) any rule of law that would
cause the application of laws of any jurisdiction other than the Commonwealth of
Pennsylvania. Any action or proceeding against any Member or the Company
relating in any way to this Agreement may be brought and enforced in the courts
of the Commonwealth of Pennsylvania, City and County of Philadelphia, or the
U.S. District Court for the Eastern District of Pennsylvania, and each of the
parties to this Agreement irrevocably submits to the jurisdiction of both such
courts in respect of any such action or proceeding.

14.3    Severability. If any term or other provision of this Agreement is held
to be invalid, illegal or incapable of being enforced by any law or public
policy, all other terms and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Member or the Company. Upon determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Members shall
negotiate in good faith to modify this Agreement so as to effect the intent of
the Members (as of the date of the this Agreement) as closely as possible in an
acceptable manner and in order that the


46

--------------------------------------------------------------------------------



transactions contemplated hereby are consummated as contemplated (as of the date
of this Agreement) to the greatest extent possible.

14.4    Entire Agreement. This Agreement, together with the Exchange Agreement,
the Tax Receivable Agreement and the Registration Rights Agreement, constitutes
the entire agreement among the parties with respect to the subject matter hereof
and supersedes any prior agreement or understandings among them with respect to
the subject matter hereof (including the Third A&R Operating Agreement), and it
may not be modified or amended in any manner other than as set forth herein.

14.5    Indulgences, Etc. Neither the failure nor any delay on the part of any
party hereto to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same; nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence. No waiver shall
be effective unless it is in writing and signed by the party asserted to have
granted such waiver.

14.6    Binding Nature of Agreement; Assignment. This Agreement shall be binding
upon and inure to the benefit of the Members and their heirs, personal
representatives, successors and permitted assigns. Neither this Agreement nor
any rights hereunder may be assigned by operation of law or otherwise, except in
accordance with Article 10. All references in this Agreement to any Member shall
be deemed to include its, his or her heirs, personal representatives, successors
and assigns.

14.7    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when executed shall be deemed to be an original but
all of which when taken together shall constitute one and the same agreement.

14.8    Headings. All headings, titles or captions contained in this Agreement
are for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.

14.9    Number of Days. Any reference in this Agreement to a “day” or number of
“days” (without the explicit qualification of “Business”) shall be interpreted
as a reference to a calendar day or number of calendar days. If any action or
notice is to be taken or given on or by a particular calendar day, and such
calendar day is not a Business Day, then such action or notice shall be deferred
until, or may be taken or given on, the next Business Day.

14.10    Interpretation. No provision of this Agreement is to be interpreted for
or against any party because that party or that party’s representative drafted
such provision.


47

--------------------------------------------------------------------------------




14.11    No Third Party Beneficiaries. Notwithstanding anything herein to the
contrary, no provision of this Agreement is intended to or shall confer upon any
Person (including, without limitation, any creditor of the Company or of any
subsidiary) other than the Members any legal or equitable right, benefit or
remedy of any nature whatsoever.

14.12    Waiver of Partition. The Members hereby agree that the Company assets
are not and will not be suitable for partition. Accordingly, each of the Members
hereby irrevocably waives any and all rights (if any) that such Member may have
to maintain any action for partition of any of such assets.

14.13    Waiver of Judicial Dissolution. Each Member agrees that irreparable
damage would occur if any Member should bring or have brought on its behalf an
action for judicial dissolution of the Company. Accordingly, each Member accepts
the provisions under this Agreement as such Member’s sole entitlement on
dissolution of the Company and waives and renounces all rights to seek or have
sought for such Member a court decree of dissolution or to seek the appointment
by a court of a liquidator for the Company.

14.14    Consent to Jurisdiction; Waiver of Trial by Jury. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL
RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT OR ANY MATTER ARISING HEREUNDER.

14.15    Non-Occurrence of IPO. Notwithstanding any other provision of this
Agreement (including Section 13.1), in the event that the IPO is not consummated
prior to the date that is 15 Business Days after the date of this Agreement,
then this Agreement shall automatically, with no action required by any Member,
on such date be amended and restated in its entirety back to the Third A&R
Operating Agreement and, upon such automatic amendment and restatement of this
Agreement, this Agreement shall be of no force and effect.
*    *    *


48

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.
HAMILTON LANE INCORPORATED
 
 
By:
/s/ Robert W. Cleveland
 
Name: Robert W. Cleveland
 
Title: Secretary
 
 
HAMILTON LANE ADVISORS, L.L.C.
 
 
By:
/s/ Robert W. Cleveland
 
Name: Robert W. Cleveland
 
Title: Secretary
 
 
HAMILTON LANE ADVISORS, INC.
 
 
By:
/s/ Mario L. Giannini
 
Name: Mario L. Giannini
 
Title: President
 
 
/s/ Mario L. Giannini
Mario Giannini
 
 
MARIO GIANNINI 2008 ANNUITY TRUST
 
 
By:
/s/ Joseph G. Maniaci
 
Name: Joseph G. Maniaci, Esquire
 
Title: Trustee
 
 
HLA INVESTMENTS, LLC
By:
HRHLA, LLC, its managing member
 
 
By:
/s/ Hartley R. Rogers
 
Name: Hartley Rogers
 
Title: Manager
 
 
HL MANAGEMENT INVESTORS, LLC
 
 
By:
/s/ Robert W. Cleveland
 
Name: Robert W. Cleveland
 
Title: Secretary
 
 
/s/ Paul Waller
Paul Waller





--------------------------------------------------------------------------------




Annex A


Members


Member of Record
Reorganization Transactions
Owned immediately after Closing of the IPO
Exchanged for Class A Common Stock
Sold to Managing Member
 
Class B
Class C
Class B
Class C
Class A
Class B
Class C
Hamilton Lane Incorporated
0
0
0
0
18,851,755
0
0
HLA Investments, LLC
1,250,015
0
1,406,966
0
0
15,793,179
0
HL Management Investors, LLC
686,064
1,963,090
108,803
984,231
0
5,357,574
6,221,411
Mario Giannini
0
0
0
0
0
3,228,103
0
Hamilton Lane Advisors, Inc.
0
0
0
0
0
2,579,104
0
Mario Giannini 2008 Annuity Trust
0
0
0
0
0
977,296
0
Paul Waller
0
0
0
0
0
0
264,630











--------------------------------------------------------------------------------




ANNEX B


Form of Certificate


THE UNITS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AND MAY NOT BE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT.
THE UNITS REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER RESTRICTIONS
AND OTHER TERMS CONTAINED IN THE FOURTH AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT DATED MARCH 6, 2017 (AS AMENDED FROM TIME TO TIME), AMONG THE
COMPANY AND ITS MEMBERS. A COPY OF SUCH AGREEMENT IS ON FILE AT THE COMPANY’S
PRINCIPAL EXECUTIVE OFFICES.
Number of Units:
Certificate Number:

CERTIFICATE OF LIMITED LIABILITY COMPANY INTEREST
Hamilton Lane Advisors, L.L.C., a Pennsylvania limited liability company (the
“Company”), hereby certifies that (the “Holder”) is the registered owner of [ ]
[Class A/B/C] Units representing limited liability company interests in the
Company (the “Interests”). The rights, powers, preferences, restrictions and
limitations of the Interests are set forth in, and this Certificate and the
Interests represented hereby are issued and shall in all respects be subject to
the terms and provisions of, the Fourth Amended and Restated Limited Liability
Company Agreement of the Company dated as of March 6, 2017, as the same may be
amended or modified from time to time (the “LLC Agreement”). By acceptance of
this Certificate, and as a condition to being entitled to any rights and/or
benefits with respect to the Interests evidenced hereby, the Holder is deemed to
have agreed to comply with and be bound by all the terms and conditions of the
LLC Agreement. The Company will furnish a copy of the LLC Agreement to the
Holder without charge upon written request to the Company at its principal place
of business.
The member’s interests represented by this Certificate are transferable only on
the books of the Company by the holder hereof in person or by power of attorney
upon surrender of this Certificate properly endorsed.
This Certificate shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania without regard to principles of conflicts of
laws.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Certificate to be duly executed
and signed this day of     , 20  .
Hamilton Lane Advisors, L.L.C.
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 



THIS CERTIFICATE EVIDENCES A MEMBER’S INTEREST IN HAMILTON LANE ADVISORS, L.L.C.
AND SHALL CONSTITUTE A “SECURITY” WITHIN THE MEANING OF, AND GOVERNED BY, (I)
ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE AS IN EFFECT FROM TIME TO TIME IN THE
COMMONWEALTH OF PENNSYLVANIA (INCLUDING SECTION 8102(A)), AND (II) ARTICLE 8 OF
THE UNIFORM COMMERCIAL CODE OF ANY OTHER APPLICABLE JURISDICTION THAT NOW OR
HEREAFTER SUBSTANTIALLY INCLUDES THE 1994 REVISIONS TO ARTICLE 8 THEREOF AS
ADOPTED BY THE AMERICAN LAW INSTITUTE AND THE NATIONAL CONFERENCE OF
COMMISSIONERS ON UNIFORM STATE LAWS AND APPROVED BY THE AMERICAN BAR ASSOCIATION
ON FEBRUARY 14, 1995.




